Name: 2004/544/EC: Council Decision of 21 June 2004 on the signing of the European Convention for the protection of animals during international transport
 Type: Decision
 Subject Matter: international affairs;  organisation of transport;  environmental policy
 Date Published: 2008-12-31; 2004-07-13

 13.7.2004 EN Official Journal of the European Union L 241/21 COUNCIL DECISION of 21 June 2004 on the signing of the European Convention for the protection of animals during international transport (2004/544/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community the European Convention for the protection of animals during international transport. (2) Subject to its possible conclusion at a later date, the European Convention for the protection of animals during international transport, which is open for signature since 5 November 2003, should be signed, HAS DECIDED AS FOLLOWS: Sole Article Subject to possible conclusion at a later date, the President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community (1), the European Convention for the protection of animals during international transport, attached to this Decision. Done at Luxembourg, 21 June 2004. For the Council The President J. WALSH (1) Only the authentic versions of the Convention, i.e. English and French, are reproduced. EUROPEAN CONVENTION for the Protection of Animals during International Transport (revised) The Member States of the Council of Europe, signatory hereto, Considering that the aim of the Council of Europe is to achieve a greater unity between its members for the purpose of safeguarding and realising the ideals and principles which are their common heritage, Aware that every person has a moral obligation to respect all animals and to have due consideration for their capacity for suffering, Motivated by the desire to safeguard the welfare of animals during transport, Convinced that international transport is compatible with the welfare of the animals, provided that the requirements of animal welfare are met, Considering, therefore, that where the welfare requirements of the animals cannot be met an alternative to the transport of live animals shall be implemented, Considering, however, that in general, for reasons of animal welfare the period during which animals, including animals for slaughter, are transported should be reduced as far as possible, Considering that loading and unloading are activities during which injuries and stress are most likely to occur, Considering that progress in this respect may be achieved through the adoption of common provisions regarding the international transport of animals, Have agreed as follows: GENERAL PRINCIPLES Article 1 Definitions 1. International transport, means any movement from one country to another, but excludes, however, journeys of less than 50 km and movements between Member States of the European Community. 2. An authorised veterinarian, means a veterinarian nominated by the competent authority. 3. Person responsible for the transport of the animals, means the person with overall control over the organisation, carrying out and completion of the whole journey, regardless of whether duties are subcontracted to other parties during transport. Such a person is usually the person who plans, makes arrangements for and defines the conditions to be met by other parties. 4. Person in charge of the welfare of the animals, means the person who has direct physical responsibility for the care of the animals during transport. Such a person may be the attendant or the driver of a vehicle if fulfilling the same role. 5. Container, means any crate, box, receptacle or other rigid container used for the transport of animals which is not self-propelled and is not a part (whether detachable or not) of a means of transport. 6. Transporter, means a natural or legal person transporting animals, either on his own account or for a third party. Article 2 Species 1. This Convention applies to the international transport of all vertebrate animals. 2. With the exception of Article 4(1) and Article 9(1) and (2)(a) and (c), the provisions of this Convention do not apply: (a) where a single animal is accompanied by the person who is responsible for it during transport; (b) to the transport of pet animals accompanying their owner if not for commercial purposes. Article 3 Application of the Convention 1. Each Party shall apply the provisions governing the international transport of animals contained in this Convention and be responsible for effective control and supervision. 2. Each Party shall take the necessary steps to ensure an effective system of training taking into account the provisions of the present Convention. 3. Each Party shall endeavour to apply the relevant provisions in this Convention to animals being transported within its territory. 4. The Parties shall provide mutual assistance in applying the provisions of the Convention, in particular by exchanging information, discussing interpretation and notifying problems. Article 4 Main principles of the Convention 1. Animals shall be transported in a way which safeguards their welfare, including health. 2. As far as possible, animals shall be transported without delay to their place of destination. 3. At control points, priority shall be given to consignments of animals. 4. Animals shall only be detained where this is strictly necessary for their welfare or for disease control purposes. If animals are detained, appropriate arrangements shall be made for their care and, where necessary, their unloading and accommodation. 5. Each Party shall take the necessary measures to avoid or reduce to a minimum the suffering of animals in cases where strikes or other unforeseeable circumstances impede the strict application of the provisions of this Convention in its territory. It will be guided for this purpose by the principles set out in this Convention. 6. Nothing in this Convention shall affect the implementation of other instruments concerning sanitary and veterinary control. 7. Nothing in this Convention shall affect the liberty of the Parties to adopt stricter measures for the protection of animals during international transport. Article 5 Authorisation of transporters 1. Each Party shall ensure that transporters transporting animals for commercial purposes are: (a) registered in a manner enabling the competent authority to identify them rapidly in the event of failure to comply with the requirements of this Convention; (b) covered by an authorisation valid for international transport granted by the competent authority of the Party in which the transporters are established. 2. Each Party shall ensure that the authorisation is granted to transporters who entrust the transport of animals only to personnel who have received proper training on the provisions of this Convention. 3. Each Party shall ensure that the abovementioned authorisation may be suspended or withdrawn where the competent authorities that granted the authorisation are informed that the transporter has repeatedly or seriously violated the provisions of this Convention. 4. Where a Party has observed an infringement of this Convention by a transporter registered in another Party to this Convention, the former Party shall communicate details of the infringement observed to the latter. DESIGN AND CONSTRUCTION Article 6 Design and construction 1. Means of transport, containers and their fittings shall be constructed, maintained and operated so as to avoid injury and suffering and to ensure the safety of the animals during transport. 2. The means of transport or container shall be designed and constructed so as to provide animals with adequate space to stand in their natural position, except for poultry other than day-old chicks. 3. The means of transport or container shall be designed and constructed so as to ensure: (a) sufficient clear space above the animals in their natural standing position for effective air circulation; (b) air quality and quantity appropriate to the species transported can be maintained, in particular where animals are carried in a fully enclosed space. 4. Means of transport, containers, fittings, etc., shall be strong enough to contain the animals' weight, to prevent them escaping or falling out, to withstand stress due to movement and, where necessary, to contain partitions to protect animals from the motion of the means of transport. Fittings shall be designed for quick and easy operation. 5. Partitions shall be of rigid construction, strong enough to withstand the weight of animals being pushed against them and designed so that they do not impede air circulation. 6. The means of transport or containers shall be constructed and operated so as to protect animals against inclement weather and adverse changes in weather conditions. In particular, the external roof directly above the animals shall minimise absorption and conduction of solar heat. 7. The floor of the means of transport or container shall be anti-slip. Floors shall be designed, constructed and maintained to avoid discomfort, distress and injury to the animals and minimise leakage of urine and faeces. Materials used for floor construction shall be selected so as to minimise corrosion. 8. The means of transport or container shall be so designed and constructed as to provide access to the animals to allow them to be inspected, and if necessary watered, fed and cared for. 9. When animals need to be tied, appropriate equipment shall be provided in the means of transport. 10. Containers in which animals are transported shall be clearly and visibly marked to indicate the presence of live animals, with a sign indicating the top of the container. 11. Means of transport, containers and their fittings shall be designed and constructed to allow easy cleaning and disinfection. PREPARATION FOR TRANSPORT Article 7 Planning 1. For each journey, the person responsible for the transport of the animals shall be identified so that information on the organisation, carrying out and completion of the transport can be obtained at any time during the journey. 2. Where the intended journey time exceeds eight hours for the transport of domestic solipeds, and domestic animals of the bovine, ovine, caprine and porcine species, the person responsible for the transport shall draw up a document specifying the arrangements established for the journey and in particular the following details: (a) identification of the transporter and means of transport; (b) identification of the consignment and accompanying documents (animal species, number of animals, veterinary certificates); (c) the place and country of departure, places of transfer, places where animals are to be unloaded and rested and the place and country of destination. 3. The person responsible for the transport shall ensure that the intended journey complies with the respective rules of the countries of departure, transit and destination. 4. The person in charge of the welfare of the animals shall immediately record in the document mentioned in paragraph 2 the times and places at which the animals transported have been fed, watered and rested during the journey. This document shall be made available to the competent authority upon request. 5. No animal shall be transported unless suitable provisions are made in advance by the person responsible for the transport to safeguard its welfare throughout the journey. Where appropriate, arrangements shall be made to provide water, feed and rest, and any necessary care during the journey and on arrival at the place of destination, and to that end, appropriate notification shall be given in advance. 6. To avoid any delay, consignments of animals shall be accompanied by appropriate documentation and, at posts where importation and transit formalities have to be completed, an appropriate person shall be notified as early as possible. 7. The person responsible for the transport shall ensure that responsibility for the welfare of the animals during transport is clearly defined, from the time of departure to arrival at the point of destination, including loading and unloading. Article 8 Attendants 1. In order to ensure the necessary care of the animals throughout the journey, consignments shall be accompanied by an attendant who is in charge of the welfare of the animals. The driver can perform the functions of attendant. 2. The attendant shall have received specific and appropriate training or have equivalent practical experience qualifying him/her to handle, transport and take care of animals, including in cases of emergency. 3. Exceptions to the provisions of paragraph 1 may be made in the following cases: (a) where the person responsible for the transport of animals has appointed an agent to care for the animals at appropriate rest, water and feed points; (b) where animals are transported in containers which are securely fastened, adequately ventilated and, where necessary, containing enough water and feed, in dispensers which cannot be tipped over, for a journey of twice the anticipated time. Article 9 Fitness for transport 1. No animal shall be transported unless it is fit for the intended journey. 2. Ill or injured animals shall not be considered fit for transport. However, this provision shall not apply to: (a) slightly injured or ill animals whose transport would not cause additional suffering; (b) animals transported for experimental or other scientific purposes approved by the relevant competent authority, if the illness or injury is part of the research programme; (c) the transport of animals under veterinary supervision for or following emergency treatment. 3. Special care shall be taken with the transport of animals in advanced stages of pregnancy, those having recently given birth and very young animals:  pregnant female mammals shall not be transported during a period at least equal to 10 % of the length of gestation before giving birth, nor during at least one week after giving birth,  very young mammals shall not be transported before the navel is completely healed. If all necessary precautions have been taken, under veterinary advice and on a case-by-case basis, exception can be made by the competent authority for registered mares with a foal at foot going to the stallion after foaling. 4. Sedatives shall not be used unless strictly necessary to ensure the welfare of the animals and shall only be used following veterinary advice, in accordance with national legislation. Article 10 Inspection/Certificate 1. Before animals are loaded for international transport they shall be inspected by an authorised veterinarian of the country where the journey starts, who shall ensure that they are fit for the journey. 2. The authorised veterinarian shall issue a certificate which identifies the animals, states that they are fit for the intended journey and, where possible, records the registration number or, where appropriate, the name or other means of identifying the means of transport and the type of transport used. 3. In certain cases determined by agreement between the Parties concerned, the provisions of this article need not apply. Article 11 Rest, water and feed prior to loading 1. Animals shall be prepared for the intended journey, be accustomed to the feed to be provided and be able to use the delivery systems for water and feed. They shall be provided with water, feed and a rest period as appropriate. 2. In order to reduce the stress of transport, due regard shall be paid to the need of certain categories of animals, such as wild animals, to become acclimatised to the mode of transport prior to the proposed journey. 3. Mixing of animals that have not been raised together or are not accustomed to one another shall be avoided as far as possible. LOADING AND UNLOADING Article 12 Principles 1. Animals shall be loaded and unloaded in such a way as to ensure that they are not caused injury or suffering. 2. Animals shall be loaded so as to ensure that space allowances (floor area and height) and separation requirements are met in accordance with Article 17. 3. Animals shall be loaded as close as possible to the time of departure from the place of dispatch. 4. On arrival at their destination, the animals shall be unloaded as soon as possible, offered an adequate quantity of water and, if necessary, be fed and allowed to rest. Article 13 Equipment and procedures 1. Loading and unloading shall take place using a properly designed and constructed ramp, lift or loading bay except where animals are to be loaded and unloaded in purpose-built containers. Manual lifting is permissible if the animals are small enough, and even desirable in the case of young animals which might have difficulty in negotiating a ramp. All loading and unloading facilities shall be suitable for their purpose, stable and maintained in a good state of repair. 2. All ramps and surfaces on which animals walk shall be designed and maintained so as to prevent slipping and their slope shall be minimised as far as possible. Where their slope is steeper than 10 °, they shall be fitted with a system, such as provided by foot battens, which ensures that the animals climb or go down without risks or difficulties. The equipment shall be provided with side barriers if necessary. 3. The interior of the transport unit shall be well-lit at loading so that the animals can see where they are going, depending upon the specific requirements of the species. 4. Animals shall be loaded only into a means of transport which has been thoroughly cleaned and, where appropriate, disinfected. 5. Goods which are being transported in the same means of transport as animals shall be positioned so that they do not cause injury, suffering or distress to the animals. 6. When containers loaded with animals are placed one on top of the other on the means of transport, the necessary precautions shall be taken to avoid urine and faeces falling on the animals placed underneath. Article 14 Handling 1. Animals shall be handled calmly and gently in order to reduce unrest and agitation to a minimum, and in order to protect the animals from avoidable pain, distress and injury. 2. Noise, harassment and the use of excessive force during loading and unloading shall be avoided. Animals shall not be struck, nor shall pressure be applied to any particularly sensitive part of the body. In particular, animals' tails shall not be crushed, twisted or broken and their eyes shall not be grasped. Animals shall not be punched or kicked. 3. Animals themselves shall not be suspended by mechanical means, lifted or dragged by the head, ears, horns, antlers, legs, tail or fleece, or in any other painful way. 4. Instruments intended for guiding animals shall be used on animals solely for that purpose. The use of instruments which administer electric shocks shall be avoided as far as possible. In any case, these instruments shall only be used for adult bovine animals and adult pigs which refuse to move, and only when they have room ahead of them in which to move. Shocks shall last no longer than one second, be adequately spaced, and shall only be applied to the muscles of the hindquarters. Shocks shall not be used repeatedly if the animal fails to respond. 5. Persons handling animals shall not use prods or other implements with pointed ends. Sticks or other implements intended for guiding animals shall only be used provided they can be applied to the body of an animal without causing it injury or suffering. Article 15 Separation 1. Animals shall be separated during transport where injury or suffering is likely to occur if they are mixed. This shall apply in particular to: (a) animals of different species; (b) animals hostile to each other; (c) animals of significantly different sizes or ages; (d) uncastrated adult males; (e) tied and untied animals. 2. The provisions of paragraph 1 shall not apply where the animals have been raised in compatible groups, are accustomed to each other, where separation will cause distress or where females are accompanied by dependent young. TRANSPORT PRACTICES Article 16 Floors and bedding The floor surfaces of means of transport or containers shall be maintained so as to minimise the risk of slipping and leakage of urine and faeces. An appropriate bedding which absorbs urine and faeces and which provides an adequate resting material shall cover the floor of the means of transport or containers, unless an alternative method is used that provides at least the same advantages to the animals. Article 17 Space allowances (floor area and height) 1. Animals shall be provided with adequate space to stand in their natural position in the means of transport or container. Space to lie down at the same time shall be provided unless the technical protocol or special conditions for the protection of animals require otherwise. A technical protocol, drawn up in accordance with Article 34 of this Convention, shall determine the minimum space allowances for animals. 2. To prevent injury by excessive movement, partitions shall be used to subdivide large groups of animals or subdivide a pen which contains fewer animals than its normal capacity, which otherwise would have too much space. 3. Partitions shall be appropriate to the size and species of the animals, and shall be positioned, secured and maintained so as to prevent injury or suffering to the animals. Article 18 Tying of animals When animals are tied, the ropes, the tethers or other means used shall be strong enough not to break during normal transport conditions, and long enough to allow the animals, if necessary, to lie down and to eat and drink. They shall be designed in such a way as to eliminate any danger of strangulation or injury. Animals shall not be tied by the horns, antlers, legs, nose-rings nor be transported having their legs tied together. Animals shall be tied only with devices allowing them to be quickly released. Article 19 Ventilation and temperature 1. Sufficient ventilation shall be provided to ensure that the needs of the animals are fully met, taking into account in particular the number and type of the animals to be transported and the expected weather conditions during the journey. 2. Containers shall be stowed in a way which does not impede their ventilation. 3. Where animals are to be transported in adverse conditions of temperature and humidity, suitable arrangements shall be taken to safeguard their welfare. Article 20 Water, feed and rest 1. During transport, animals shall be offered water, feed and the opportunity to rest as appropriate to their species and age, at suitable intervals. 2. A technical protocol, drawn up in accordance with Article 34 of this Convention, will determine the maximum travelling times and minimum watering and feeding intervals and resting periods. 3. Water and feed shall be of good quality and presented to the animals in a way which minimises contamination. Article 21 Females in lactation Lactating females not accompanied by their offspring shall not be transported for long periods. However, where this is unavoidable, they shall be milked shortly before loading and at intervals of not more than 12 hours during the course of a journey. Article 22 Lighting The means of transport shall be equipped with a means of lighting, fixed or portable, sufficient for general inspection of the animals and where this is necessary during transport and for watering and feeding. Article 23 Containers 1. During transport and handling, containers shall always be kept upright and severe jolts or shaking shall be minimised. 2. Containers shall be secured so as to prevent their displacement by the motion of the means of transport. Article 24 Care during transport The person in charge of the welfare of the animals shall take every opportunity to check them and to administer, if necessary, the appropriate care. Article 25 Emergency and casualty care during transport Animals that fall ill or are injured during transport shall receive first-aid care as soon as possible; if necessary, they shall be given appropriate veterinary treatment or be killed in a way which does not cause them any additional suffering. SPECIAL PROVISIONS Article 26 Special provisions for transport by rail 1. Any railway wagon used in the transport of animals shall be marked to indicate the presence of live animals. Unless the animals are transported in containers, the inside walls of the railway wagon shall be of suitable material, completely smooth and fitted with rings or bars, at a suitable height, to which the animals may be attached. 2. Where they are not transported in individual boxes, solipeds shall be tied in such a way that they are all facing the same side of the railway wagon or tied facing each other. However, foals and unbroken animals shall not be tied. 3. Large animals shall be loaded in such a way as to allow an attendant to move between them. 4. When assembling trains and during all other movement of railway wagons every precaution shall be taken to avoid jolting a wagon containing animals. 5. Every opportunity shall be taken to check the animals, as provided for in Article 24 of this Convention, whenever the railway wagons stop or weather conditions change. Article 27 Special provisions for transport by road 1. Vehicles in which animals are transported shall be clearly and visibly marked to indicate the presence of live animals. 2. Vehicles shall be driven in a way which ensures smooth acceleration, deceleration and turning. 3. Vehicles shall carry suitable equipment for loading and unloading in compliance with Article 13 of this Convention. 4. Every opportunity shall be taken to check the animals in the vehicle, as provided for in Article 24 of this Convention, whenever the vehicle stops or weather conditions change. Article 28 Special provisions for transport by water (except roll-on/roll-off vessels) 1. So as to ensure that the welfare requirements of the animals transported are met, the competent authority of the country where loading takes place shall inspect before loading is allowed: (a) purpose-built or converted livestock vessels; (b) arrangements on other vessels where the animals are to be transported. 2. An alarm shall be fitted to detect any power failure in the forced ventilation system. An adequate secondary source of power, clearly separated from the primary source, shall be provided to ensure that appropriate forced ventilation is maintained. 3. Animals shall not be transported on open decks unless in containers or other structures, giving adequate protection from sea water. 4. Where animals are walked on and off the vessel, suitable gangways, ramps and walkways shall be provided between the quayside and the vessel's livestock decks. 5. Loading and unloading of animals onto or off livestock vessels shall be supervised by an authorised veterinarian. 6. Animal accommodation, ramps and passageways shall be adequately lit at loading and unloading so that the animals can see where they are going, depending upon the specific requirements of the species. 7. All pens, stalls and containers shall be directly accessible for both the animals and attendants. 8. Passageways for animals shall be appropriate for the species to be transported, in particular they shall not have sharp edges, and sharp corners and protrusions shall be minimised. 9. All parts of the vessel where animals are accommodated shall be provided with facilities which ensure effective drainage and shall be kept in a good sanitary condition. 10. Supplies of clean, fresh water, wholesome feed and appropriate bedding, sufficient for the animals' needs and considering the length of the sea journey, shall be carried on the vessel. 11. Reserve supplies of water, and in the case of long journeys, feed and bedding for the animals shall be carried in case of unforeseen delays. 12. Supplies of feed and bedding shall be stored so as to ensure that they are kept in a dry state, and protected from the weather and the sea. The storage of feed and bedding shall not interfere with ventilation, lighting and drainage systems, or passageways. 13. Drinking and feeding equipment appropriate to the number, size and species of the animals shall be provided. 14. Provisions shall be made for isolating animals which become ill or injured during the journey. 15. In case of emergency, it shall be possible to kill an animal in accordance with the provisions laid down in Article 25 of this Convention. To that end, a means of killing suitable to the species shall be available. Article 29 Special provisions for transport in road vehicles or rail wagons on roll-on/roll-off vessels 1. Where animals are transported in road vehicles or rail wagons on board roll-on/roll-off vessels, especially in the enclosed decks, special care shall be taken to ensure that sufficient ventilation is provided for the animals throughout the journey. Road vehicles and rail wagons shall be stowed so that the animals obtain maximum benefit from fresh air inlets. 2. The person in charge of the welfare of the animals shall have access to them so that they can be inspected and, if necessary, cared for, watered and fed during the journey. 3. Road vehicles, rail wagons and containers shall be equipped with a sufficient number of adequately designed, positioned and maintained securing points enabling them to be securely fastened to the vessel. Road vehicles, rail wagons and containers shall be secured to the ship before the start of the sea journey to prevent them being displaced by the motion of the vessel. 4. Road vehicles and rail wagons containing animals shall only be transported on the open deck of a vessel in a position that provides adequate protection from sea water, taking account of the protection which the road vehicle or rail wagon itself provides. 5. An alarm shall be fitted to detect any power failure in the forced ventilation system of the vessel. An adequate secondary source of power shall be provided to ensure that appropriate forced ventilation is maintained. 6. Arrangements shall be made to supply the animals with fresh water and feed in case of unforeseen delays or if otherwise necessary. 7. In case of emergency, if transport lasts more than two hours, it shall be possible to kill an animal in accordance with the provisions laid down in Article 25 of this Convention. To that end, a means of killing suitable to the species shall be available. Article 30 Special provisions for transport by air 1. No animals shall be transported in conditions where air quality, temperature and pressure cannot be maintained within an appropriate range during the entire journey. 2. The commander shall be advised of the species, location and quantity of all live animals aboard the aircraft, together with any action required. For animals in accessible cargo compartments, the commander shall be notified of any irregularity relating to the animals as soon as possible. 3. Animals shall be loaded in the aircraft as close as possible to the aircraft's planned time of departure. 4. Drugs shall only be used when a specific problem exists and shall be administered by a veterinarian or by another competent person who has been instructed in their use. The commander shall be informed as soon as possible of any drugs administered in flight. 5. In the case of emergency and where an attendant has access to the animals, in accordance with Article 25 of this Convention, a means of sedation and/or euthanasia, suitable to the species, shall be available and only used with the agreement of the commander. 6. The attendant shall be briefed on the in-flight communication procedure prior to flight departure and be able to effectively communicate with the crew. MULTILATERAL CONSULTATIONS Article 31 Multilateral consultations 1. The Parties shall, within five years from the entry into force of this Convention and every five years thereafter, or more frequently if a majority of the Parties should so request, hold multilateral consultations within the Council of Europe. 2. These consultations shall take place at meetings convened by the Secretary-General of the Council of Europe. 3. Each Party shall have the right to appoint one or more representatives to participate in these consultations. The Parties shall communicate the name(s) of their representative(s) to the Secretary-General of the Council of Europe at least one month before each meeting. Each Party shall have the right to vote. Each State which is Party to the Convention shall have one vote. 4. Within the areas of its competence, the European Community, on becoming Party to the Convention, shall exercise its right to vote with a number of votes equal to the number of its Member States which are Parties to this Convention; the European Community shall not exercise its right to vote in cases where the Member States concerned exercise theirs, and conversely. 5. The Parties may seek the advice of experts. They may, on their own initiative or at the request of the body concerned, invite any international or national, governmental or non-governmental body technically qualified in the fields covered by this Convention to be represented by an observer at one or part of one of its consultations. The decision to invite such experts or bodies shall be taken by a majority of two-thirds of the votes cast. 6. After each consultation, the Parties shall submit to the Committee of Ministers of the Council of Europe a report on the consultation and the functioning of the Convention. 7. Subject to the provisions of this Convention, the Parties shall draw up the rules of procedure for the consultations. Article 32 Functions of multilateral consultations Within the framework of multilateral consultations, the Parties shall be responsible for following the application of this Convention. They may in particular: (a) prepare technical protocols to this Convention in accordance with the provisions of Article 34; (b) suggest any necessary modifications to this Convention and examine those proposed in accordance with the provisions of Article 35; (c) examine, at the request of one or more Parties, questions concerning the interpretation of this Convention; (d) make recommendations to the Committee of Ministers concerning States to be invited to accede to this Convention. TECHNICAL PROTOCOLS Article 33 Object The Parties shall adopt technical protocols to this Convention concerning space allowances (Article 17) and water, feed and rest (Article 20). They may also adopt other technical protocols with a view to establishing technical norms for the implementation of the provisions contained in this Convention. Article 34 Adoption and entry into force 1. A technical protocol shall be adopted by a two-thirds majority of the votes cast, and then forwarded to the Committee of Ministers for approval. After its approval, this text shall be forwarded to the Parties for acceptance. 2. A technical protocol shall enter into force, in respect of those Parties which have accepted it, on the first day of the month following the expiration of a period of one month after the date on which three Parties, including at least two Member States of the Council of Europe, have informed the Secretary-General that they have accepted it. In respect of any Party which subsequently accepts it, the protocol shall enter into force on the first day of the month following the expiration of a period of one month after the date on which that Party has informed the Secretary-General of its acceptance. 3. For the purpose of preparing technical protocols, the Parties shall follow developments in scientific research and new methods in animal transport. Article 35 Amendments 1. Any amendment to a technical protocol to this Convention, proposed by a Party or by the Committee of Ministers, shall be communicated to the Secretary-General of the Council of Europe and forwarded by him or her to the Member States of the Council of Europe, to the European Community and to any non-Member State which has acceded to, or has been invited to accede to this Convention in accordance with the provisions of Article 38. 2. Any amendment proposed in accordance with the provisions of the preceding paragraph shall be examined not less than six months after the date of forwarding by the Secretary-General at a multilateral consultation, where it may be adopted by a two-thirds majority of the Parties. The text adopted shall be forwarded to the Parties. 3. On the first day of the month following the expiration of a period of 18 months after its adoption by the multilateral consultation, unless more than one-third of the Parties have notified objections, any amendment shall enter into force for those Parties which have not notified objections. SETTLEMENT OF DISPUTES Article 36 Settlement of disputes 1. In case of a dispute regarding the interpretation or the application of the provisions of this Convention, the competent authorities of the Parties concerned shall consult with each other. Each Party shall communicate to the Secretary-General of the Council of Europe the names and addresses of their competent authorities. 2. If the dispute has not been settled by this means, it shall, at the request of one or other of the parties to the dispute, be referred to arbitration. Each party shall nominate an arbitrator and the two arbitrators shall nominate a referee. If one of the two parties to the dispute has not nominated its arbitrator within the three months following the request for arbitration, he shall be nominated at the request of the other party to the dispute by the President of the European Court of Human Rights. If the latter is a national of one of the parties to the dispute, this duty shall be carried out by the Vice-President of the Court or, if the Vice-President is a national of one of the parties to the dispute, by the most senior judge of the Court not being a national of one of the parties to the dispute. The same procedure shall be observed if the arbitrators cannot agree on the choice of referee. In the event of a dispute between two Parties, one of which is a Member State of the European Community, the latter itself being a Party, the other Party shall address the request for arbitration both to the Member State and to the Community, which jointly shall notify it, within three months of receipt of the request, whether the Member State or the Community, or the Member State and the Community jointly, shall be party to the dispute. In the absence of such notification within the said time limit, the Member State and the Community shall be considered as being one and the same party to the dispute for the purposes of the application of the provisions governing the constitution and procedure of the arbitration tribunal. The same shall apply when the Member State and the Community jointly present themselves as party to the dispute. 3. The arbitration tribunal shall lay down its own procedure. Its decisions shall be taken by majority vote. Its award, which shall be based on this Convention, shall be final. 4. The procedure for the settlement of disputes shall not apply to disputes relating to questions within the competence of the European Community or to the definition of the scope of that competence between Parties which are members of the European Community or between such members and the Community. FINAL CLAUSES Article 37 Signature, ratification, acceptance, approval 1. This Convention shall be open for signature by the Member States of the Council of Europe and the European Community. It is subject to ratification, acceptance or approval. Instruments of ratification, acceptance or approval shall be deposited with the Secretary-General of the Council of Europe. 2. No State party to the European Convention on the Protection of Animals during International Transport, opened for signature in Paris on 13 December 1968, may deposit its instrument of ratification, acceptance or approval unless it has already denounced the said Convention or denounces it simultaneously. 3. This Convention shall enter into force six months after the date on which four States have expressed their consent to be bound by this Convention in accordance with the provisions of the preceding paragraphs. 4. Whenever, in application of the preceding two paragraphs, the denunciation of the Convention of 13 December 1968 would not become effective simultaneously with the entry into force of this Convention, a Contracting State or the European Community may, when depositing its instrument of ratification, acceptance or approval, declare that it will continue to apply the Convention of 13 December 1968 until the entry into force of this Convention. 5. In respect of any signatory State or the European Community which subsequently expresses its consent to be bound by it, this Convention shall enter into force six months after the date of the deposit of the instrument of ratification, acceptance or approval. Article 38 Accession of non-Member States 1. After the entry into force of this Convention, the Committee of Ministers of the Council of Europe may invite any other non-Member State of the Council to accede to this Convention by a decision taken by the majority provided for in Article 20.d of the Statute of the Council of Europe and by the unanimous vote of the representatives of the Contracting States entitled to sit on the Committee. 2. In respect of any acceding State, this Convention shall enter into force six months after the date of deposit of the instrument of accession with the Secretary-General of the Council of Europe. Article 39 Territorial clause 1. Any State or the European Community may, at the time of signature or when depositing its instrument of ratification, acceptance, approval or accession, specify the territory or territories to which this Convention shall apply. 2. Any State or the European Community may at any later date, by a declaration addressed to the Secretary-General of the Council of Europe, extend the application of this Convention to any other territory specified in the declaration. In respect of such territory this Convention shall enter into force six months after the date of receipt of such declaration by the Secretary-General. 3. Any declaration made under the two preceding paragraphs may, in respect of any territory specified in such declaration, be withdrawn by a notification addressed to the Secretary-General. The withdrawal shall become effective six months after the date of receipt of such notification by the Secretary-General. Article 40 Denunciation 1. Any Party may at any time denounce this Convention by means of a notification addressed to the Secretary-General of the Council of Europe. 2. Such denunciation shall become effective six months following the date of receipt of such notification by the Secretary-General. Article 41 Notifications The Secretary-General of the Council of Europe shall notify the Member States of the Council of Europe, the European Community and any State which has acceded or has been invited to accede to this Convention of: (a) any signature; (b) the deposit of any instrument of ratification, acceptance, approval or accession; (c) any date of entry into force of this Convention in accordance with Articles 37 and 38; (d) any other act, notification or communication relating to this Convention. In witness whereof the undersigned, being duly authorised thereto, have signed this Convention. Done at ¦, this ¦ day of ¦, in English and French, both texts being equally authentic, in a single copy which shall be deposited in the archives of the Council of Europe. The Secretary-General of the Council of Europe shall transmit certified copies to each Member State of the Council of Europe, to the European Community and to any State invited to accede to this Convention. EXPLANATORY REPORT (as adopted by the Committee of Ministers on 11 June 2003) The text of this Explanatory Report does not constitute an instrument providing an authoritative interpretation of the revised Convention, although it might be of such a nature as to facilitate the application of the provisions contained therein. This Convention will be open for signature in ChiÃ inau, in November 2003, on the occasion of the 113th Session of the Committee of Ministers. Introduction 1. On 19 March 1996, at the first meeting of the Working Party for the preparation of their third Multilateral Consultation, the Parties to the European Convention for the protection of animals during international transport (ETS 65) recognised that the experience acquired and scientific results obtained since the opening for signature of the Convention permitted them to foresee bringing the provisions up to date and clarifying their wording in order to facilitate its implementation. The 1968 Convention 2. The Convention was elaborated by a Committee of experts set up by the Committee of Ministers in 1965, in reply to Recommendation 287 (1961) of the Consultative Assembly of the Council of Europe on the international transit of animals. In this Recommendation, the Consultative Assembly, Considering that the humane treatment of animals is one of the hallmarks of Western civilisation, but that, even in Member States of the Council of Europe, the necessary standards are not always observed, recommended that the Committee of Ministers should draft, and invite the Member States to sign and ratify, a Convention for the regulation of the international transit of animals based on a draft prepared by the World Federation for the Protection of Animals, it being understood that the Convention would be open to accession by other States with the least possible formality. The Convention was opened for signature on 13 December 1968 and entered into force on 20 February 1970. The Convention was amended according to the provisions of the Additional Protocol (ETS 103) which entered into force on 7 November 1989, to provide for the signature by the European Economic Community. Revision of the Convention 3. The revision of the provisions of the 1968 Convention was carried out taking into account the Recommendations of the Committee of Ministers Nos R (87) 17 on the transport of horses, R (88) 15 on the transport of pigs, R (90) 1 on the transport of cattle, R (90) 5 on the transport of sheep and goats, and R (90) 6 on the transport of poultry. 4. Observers from the World Society for the Protection of Animals (WSPA), the International Air Transport Association (IATA), the European Livestock and Meat Trading Union (UECBV), already consulted for the elaboration of the initial Convention, as well as the Animal Transportation Association (AATA), the European Confederation of Agriculture (CEA), the Economic Commission for Europe (United Nations), Eurogroup for Animal Welfare and the Federation of Veterinarians of Europe (FVE), participated in the revision of the Convention. 5. The revised Convention builds on the lessons learnt from the last 30 years of experience and scientific results made available during this period. It contains provisions designed to overcome defects and to facilitate the implementation of the principles of the Convention. The revised Convention was built as a framework convention laying down essential principles applying to all species. It provides for technical protocols which can be amended following a simplified procedure, facilitating thereby their updating in the light of scientific evidence and experience acquired. The revised Convention provides for the denunciation of the original Convention. The Parties are thus not simultaneously bound by contradictory undertakings. 6. After examination and approval by the Parties to the original Convention on 18 to 20 June 2002, the draft revised Convention was submitted to the Committee of Ministers, which in turn adopted it at its 843rd meeting of the Ministers Deputies, on 11 June 2003. 7. The revised Convention will be opened for signature by the Member States and the European Community in ChiÃ inau, in November 2003. General considerations 1. A large proportion of the animals carried in international transport are destined for slaughter in the receiving country. For these animals, the Parties to Convention ETS 65 at a multilateral consultation (hereafter, the Parties) recognised that for animal welfare reasons, the ideal would be to restrict this traffic to carcase meat thus ensuring that the animals were slaughtered in the country of origin. 2. For practical reasons, the Parties have endeavoured to detail the welfare requirements of the principal species only. However, they considered that humane treatment should extend to all species of animals. 3. The Parties have not established detailed rules and procedures for all the species covered by the Convention, because of their widely differing welfare requirements. 4. The Parties have established more detailed rules by type of transport rather than by species because the conditions which could affect the welfare of the animals transported are more dependent on the type of transport used. 5. The Parties have considered only those questions relating directly to the welfare requirements of animals in international transport. They recognised that these provisions are also, in general, relevant for transport within the territory of a contracting Party. 6. The Parties regarded consideration of civil responsibilities for fulfilling the provisions of the Convention as falling outside their mandate. 7. The Parties emphasise that the provisions of the revised Convention shall not interfere with the sanitary and veterinary regulations of the Parties. BRIEF COMMENTS ON CERTAIN PROVISIONS IN THE REVISED CONVENTION Title Because the word protection appears in the title, it is not thought to be necessary to emphasise that the animals concerned are live animals. The term international transport is preferred to the word transit which, in several languages, includes only transports passing through one or more intermediate countries and might therefore give rise to difficulties in translation. Article 1 Definitions Paragraph 1 It is understood that the Convention applies to transport between a Member State of the European Community and a non-Member State of the European Community as well as to a transport between two Member States of the European Community, which will transit by a non-Member State of the European Community. Paragraphs 3 and 4 These definitions in no way prejudge civil or criminal law provisions in force at national level. Paragraph 6 It is understood that transport can be either for commercial or non-commercial purposes. Article 2 Species It is understood that international transport of circus animals falls under the scope of the revised Convention. Paragraph 1 This Convention applies to all vertebrate animals. However, some provisions may be inapplicable to certain species because of the biological characteristics of that species. Examples are the provisions on females in lactation in Article 21 of the Convention, which are not applicable to poultry, and the provisions on floors and bedding in Article 16 of the Convention, which are not applicable to fish. Paragraph 2(b) For the purpose of this Convention, pet animal means any animal kept or intended to be kept by man, in particular at home, for his enjoyment and as a companion. For the purpose of this Convention, horses are not considered as pet animals. For the purpose of this Convention, by accompanying is meant accessible to and under the control of its owner. This paragraph mainly concerns dogs and cats. However, the Parties wish to draw attention to the transport of animals described as pets when in fact they were being transported for commercial purposes. Article 3 Application of the Convention Paragraph 2 The objective of this provision is to ensure an appropriate system of training, each Party being free to choose the method of its establishment. It was agreed that although intended for the attendant initially, it should concern all persons involved in the transport of animals. It is understood that training is an ongoing process and applies therefore to both new and experienced personnel. Paragraph 3 While considering that the revised Convention only applies to international transport of animals, the Parties, considering that its provisions aim at protecting the welfare of the animals, recognised their relevance for transport within the territory of a contracting Party. Article 4 Main principles of the Convention Paragraph 3 Control points may be a border, or any other locations where any checks are carried out. This will include for example, spot checks carried out on, animals or vehicle during transport. Paragraph 5 Strikes and similar circumstances can severely affect the welfare of animals in transport and the Parties therefore felt it necessary to refer in the revised Convention to the need to protect animals as far as possible in such circumstances; but they did not consider it appropriate to indicate how this should be done other than to specify that such action should be in accordance with the principles of the revised Convention. Article 5 Authorisation of transporters Paragraph 1 For the purpose of this Convention, transport for commercial purposes is not limited to transport where an immediate exchange of money, goods or services take place in connection with the actual transport. For instance, it also includes transport which directly or indirectly involve or aim at a financial gain. A farmer transporting his own animals to a slaughterhouse in his own vehicle is thus considered transporting animals for commercial purposes. Furthermore, a transport of sport or breeding horses to a competition, show or exhibition which does not necessarily involve prize money but which may increase the value of the horses, is also considered to be a transport for commercial purposes. Article 6 Design and construction Paragraph 2 It is understood that for the purpose of this Convention, poultry does not include ratites. For poultry, standing upright is not recommended as they risk falling on top of one another during transport, resulting in other welfare problems. Article 7 Planning Paragraph 7 This task of the person responsible for the transport of animals is particularly important when the animals change from one means of transport to another during the journey. It is also important when the animals are unloaded and later on reloaded during the same journey, for instance at resting points, and whenever the responsibility of their welfare changes from one person to another. Article 8 Attendants Paragraphs 1 and 2 If the driver is also the attendant, he/she must have undergone specific and appropriate training or have had equivalent practical experience. The word specific indicates that the training must be adapted to the species being transported and the means of transport. The Parties expressed the wish that, in the near future, all those persons referred to in this Article would have had a training period and that, in this way, reference to experience only will no longer be possible. Paragraph 3 Even in the absence of an attendant, in accordance with Article 7(7), a person shall always be designated who would be responsible for the welfare of the animals at any time during the journey. Article 9 Fitness for transport Paragraph 2(b) The term for experimental or scientific purposes is to be defined in accordance with the European Convention for the protection of vertebrate animals used for experimental and other scientific purposes (ETS 123). Paragraph 2(c) Emergency treatment means veterinary treatment necessarily carried out in a clinic or a hospital. Article 10 Inspection/Certificate Paragraph 2 It is understood that the sanitary certificate usually delivered by the authorised veterinarian will be sufficient warrant provided that all items for which provision is made in this paragraph are included. It is preferable to use a single document. Paragraph 3 The first two paragraphs of this Article specify the provisions which should normally apply. The Parties recognised, however, that there would be certain circumstances in which these provisions might be waived in accordance with specific agreements reached between Parties. The intention is that such waiver would only be exercised where the welfare of the animals is not prejudiced. This waiver may be exercised, for example, in the case of horses for sporting purposes. Article 13 Equipment and procedures Paragraph 1 Loading does not mean only at the time of departure, but also any loading during transport. Unloading does not mean only at the time of arrival at destination, but also any unloading during transport. The term properly constructed ramp includes the width which needs to be appropriate to the species loaded or unloaded. Paragraph 2 When drafting the Convention, Parties considered that foot battens presented the greatest advantages from an animal welfare point of view. However, they wished to leave the way open for the development of other equivalent systems. Article 14 Handling Paragraph 3 This provision does not prohibit the leading of an animal, without excessive force, with a rope or head collar. Article 15 Separation Paragraph 1 The provision concerning hostile species takes into account the need to ensure that such animals should not be able to see, hear, or smell each other. Article 17 Space allowances (floor area and height) Paragraph 1 (See also comment on Article 6 paragraph 2) It is the intention to set minimum space allowances for certain species in a technical protocol to be adopted in accordance with Article 34 of the Convention. Article 18 Tying of animals As a general principle, the condition of transport should be such that tying of animals is not necessary. However, it is accepted that tying the animals may be necessary in certain circumstances. Article 20 Watering, feeding and rest The Parties recognised that animals need to be watered and fed according to their species and age. Furthermore, the youngest animals are those which need to be fed and specially watered more frequently. It is the intention to set a limit for maximum intervals for certain species in a technical protocol to be adopted in accordance with Article 34 of the Convention. Article 21 Females in lactation This provision recognises the important practical problem difficulties associated with milking lactating females during transport. Article 24 Care during transport The Parties recognised that even if the transport unit has a seal applied for health or customs purposes, the animals must be inspected, watered and fed. Article 25 Emergency/casualty care during transport First-aid care means appropriate care competently administered. The provision providing that animals be killed in a way which does not cause them any additional suffering, means that if the person present in charge of the welfare of the animals is not competent to kill an animal of the relevant species, then he or she must find a competent person to do this as soon as possible if it becomes necessary to kill an animal during transport. Article 27 Special provisions for the transport by road Paragraph 4 This check of the animals can be made at each rest or replacement of the driver. Article 28 Special provisions for transport by water Paragraph 1 It is the responsibility of the Parties to ensure that the inspection takes place, regardless of the vessels country of registration. Paragraph 14 The Parties considered that the requirements of this Article should apply in all cases, but that they could often be met by providing a single spare pen. Article 29 Special provisions for transport by rail or road vehicles on roll-on/roll-off vessels Paragraph 6 Feed might be carried on board the vessel or in the road or rail vehicle, as agreed between the shipping company and the road or rail transporter. Paragraphs 6 and 7 The person responsible for the transport must ensure that the arrangements referred to in those paragraphs are made. Article 30 Special provisions for transport by air Paragraph 1 The Parties have recognised that it was not necessary that each aircraft must be permanently equipped with sophisticated measuring equipment for air flow and quality, temperature and pressure, according to the needs of the species concerned. Paragraph 2 The term commander means the person designated to have full responsibility and authority to secure the safety of the aircraft and all persons, goods and live animals. Article 36 Settlement of disputes Paragraph 1 The selection or appointment of competent authorities is entirely a matter for each Party. Articles 37 to 41 These provisions are in line with the corresponding standard provisions included in other European conventions. In general, the final provisions in this Convention follow the usual pattern of final clauses adopted by the Committee of Ministers of the Council of Europe for conventions and agreements drawn up within the Organisation. CONVENTION EUROPÃ ENNE sur la protection des animaux en transport international (rÃ ©visÃ ©e) Les Ã tats membres du Conseil de l'Europe, signataires de la prÃ ©sente convention, ConsidÃ ©rant que le but du Conseil de l'Europe est de rÃ ©aliser une union plus Ã ©troite entre ses membres afin de sauvegarder et de promouvoir les idÃ ©aux et les principes qui sont leur patrimoine commun; Conscients que toute personne a l'obligation morale de respecter tous les animaux et de prendre dÃ »ment en considÃ ©ration leur aptitude Ã souffrir; MotivÃ ©s par le dÃ ©sir de sauvegarder le bien-Ã ªtre des animaux pendant le transport; Convaincus que le transport international est compatible avec le bien-Ã ªtre des animaux dans la mesure oÃ ¹ les exigences de bien-Ã ªtre de ces derniers sont satisfaites; ConsidÃ ©rant par consÃ ©quent que, lorsque les exigences de bien-Ã ªtre des animaux ne peuvent Ã ªtre satisfaites, une alternative au transport d'animaux vivants doit Ã ªtre mise en Ã uvre; ConsidÃ ©rant cependant que, d'une faÃ §on gÃ ©nÃ ©rale, pour des raisons de bien-Ã ªtre des animaux, la durÃ ©e pendant laquelle les animaux, y compris les animaux d'abattage, sont transportÃ ©s devrait Ã ªtre rÃ ©duite autant que possible; ConsidÃ ©rant que les opÃ ©rations de chargement et de dÃ ©chargement sont celles qui risquent le plus de causer des blessures ou du stress; ConsidÃ ©rant qu'un progrÃ ¨s en cette matiÃ ¨re peut Ã ªtre atteint par l'adoption de dispositions communes en matiÃ ¨re de transports internationaux des animaux, Sont convenus de ce qui suit: PRINCIPES GÃ NÃ RAUX Article 1 DÃ ©finitions 1. On entend par transport international tout mouvement qui suppose le passage d'un pays Ã un autre, Ã l'exclusion toutefois des transports de moins de 50 kilomÃ ¨tres ainsi que des mouvements entre les Ã tats membres de la CommunautÃ © europÃ ©enne. 2. On entend par vÃ ©tÃ ©rinaire autorisÃ © un vÃ ©tÃ ©rinaire dÃ ©signÃ © par l'autoritÃ © compÃ ©tente. 3. On entend par personne responsable du transport des animaux la personne qui a la maÃ ®trise de l'organisation et de la rÃ ©alisation de l'ensemble du transport, que les tÃ ¢ches soient ou non sous-traitÃ ©es par d'autres parties pendant le transport. Cette personne est habituellement celle qui planifie, prÃ ©voit les arrangements pour les autres parties et dÃ ©finit les conditions devant Ã ªtre remplies par ces derniÃ ¨res. 4. On entend par personne chargÃ ©e du bien-Ã ªtre des animaux la personne ayant la responsabilitÃ © physique directe de prendre soin des animaux pendant le transport. Cette personne peut Ã ªtre le convoyeur ou le conducteur d'un vÃ ©hicule s'il assure les mÃ ªmes fonctions. 5. On entend par conteneur toute caisse, boÃ ®te, tout rÃ ©ceptacle ou toute autre forme rigide de conteneur utilisÃ © pour le transport d'animaux qui ne peut lui-mÃ ªme se dÃ ©placer et ne forme pas une partie (qu'elle soit ou non dÃ ©tachable) d'un moyen de transport. 6. On entend par transporteur toute personne physique ou morale transportant des animaux soit pour son propre compte, soit pour le compte d'un tiers. Article 2 EspÃ ¨ces 1. La prÃ ©sente convention s'applique aux transports internationaux de tous les animaux vertÃ ©brÃ ©s. 2. Ã l'exception de l'article 4, paragraphe 1, et de l'article 9, paragraphes 1 et 2, points a) et c), les dispositions de la prÃ ©sente convention ne s'appliquent pas: a) quand un seul animal est accompagnÃ © par la personne qui en a la responsabilitÃ © durant le transport; b) au transport d'animaux de compagnie qui accompagnent leur maÃ ®tre au cours de voyages Ã des fins non lucratives. Article 3 Application de la convention 1. Chaque partie met en application les dispositions relatives aux transports internationaux des animaux contenues dans la prÃ ©sente convention et est responsable d'un contrÃ ´le et d'une surveillance efficaces. 2. Chaque partie prend les mesures nÃ ©cessaires pour assurer un systÃ ¨me de formation efficace tenant compte des dispositions de la prÃ ©sente convention. 3. Chaque partie s'efforce d'appliquer les dispositions pertinentes de cette convention au transport des animaux sur son territoire. 4. Les parties s'accordent mutuellement assistance dans l'application des dispositions de la convention, en particulier par un Ã ©change d'informations, la discussion des questions d'interprÃ ©tation et la notification des problÃ ¨mes. Article 4 Principes fondamentaux de la convention 1. Les animaux doivent Ã ªtre transportÃ ©s de faÃ §on Ã prÃ ©server leur bien-Ã ªtre et leur santÃ ©. 2. Dans la mesure du possible, les animaux doivent Ã ªtre transportÃ ©s sans retard jusqu'Ã leur lieu de destination. 3. Aux points de contrÃ ´le, la prioritÃ © doit Ã ªtre accordÃ ©e aux chargements d'animaux. 4. Les animaux ne doivent Ã ªtre retenus que lorsque cela est strictement nÃ ©cessaire pour leur bien-Ã ªtre ou pour des contrÃ ´les sanitaires. Si les animaux sont retenus, des dispositions appropriÃ ©es doivent Ã ªtre prises afin que l'on puisse en prendre soin, et, si nÃ ©cessaire, les dÃ ©charger et les hÃ ©berger. 5. Chaque partie prendra les mesures nÃ ©cessaires afin que toute souffrance puisse Ã ªtre Ã ©pargnÃ ©e aux animaux ou qu'elle puisse Ã ªtre rÃ ©duite au minimum, en cas de grÃ ¨ve ou de tout cas de force majeure empÃ ªchant la stricte application des dispositions de la prÃ ©sente convention sur son territoire. Elle s'inspirera Ã cet effet des principes Ã ©noncÃ ©s dans cette convention. 6. Aucune disposition de cette convention ne porte atteinte Ã la mise en Ã uvre d'autres instruments relatifs au contrÃ ´le vÃ ©tÃ ©rinaire et sanitaire. 7. Aucune disposition de cette convention ne porte atteinte Ã la facultÃ © des parties d'adopter des rÃ ¨gles plus strictes pour assurer la protection des animaux en transport international. Article 5 Autorisation des transporteurs 1. Chaque partie s'assure que les transporteurs transportant des animaux Ã des fins commerciales: a) sont enregistrÃ ©s de faÃ §on Ã permettre Ã l'autoritÃ © compÃ ©tente de les identifier rapidement en cas de non-respect des exigences de la prÃ ©sente convention; b) font l'objet d'une autorisation valide pour le transport international, accordÃ ©e par l'autoritÃ © compÃ ©tente de la partie d'Ã ©tablissement du transporteur. 2. Chaque partie doit s'assurer que l'autorisation est accordÃ ©e Ã des transporteurs qui confient le transport des animaux uniquement Ã un personnel ayant reÃ §u une formation adÃ ©quate aux dispositions de cette convention. 3. Chaque partie s'assure que l'autorisation susmentionnÃ ©e peut Ã ªtre suspendue ou retirÃ ©e lorsque les autoritÃ ©s compÃ ©tentes ayant accordÃ © l'autorisation sont informÃ ©es que le transporteur a, de faÃ §on rÃ ©pÃ ©tÃ ©e ou gravement, enfreint aux dispositions de cette convention. 4. Quand une partie a constatÃ © une infraction Ã cette convention par un transporteur enregistrÃ © chez une autre partie Ã cette convention, la premiÃ ¨re devra communiquer Ã la seconde les dÃ ©tails de l'infraction constatÃ ©e. CONCEPTION ET CONSTRUCTION Article 6 Conception et construction 1. Les moyens de transport, les conteneurs et leurs Ã ©quipements doivent Ã ªtre construits, entretenus et utilisÃ ©s de telle sorte que les blessures et les souffrances soient Ã ©vitÃ ©es, et pour assurer la sÃ ©curitÃ © des animaux au cours du transport. 2. Les moyens de transport ou conteneurs doivent Ã ªtre conÃ §us et construits de telle maniÃ ¨re que les animaux disposent de suffisamment d'espace pour rester debout dans leur position naturelle, sauf pour les volailles Ã l'exception des poussins d'un jour. 3. Les moyens de transport ou conteneurs doivent Ã ªtre conÃ §us et construits de faÃ §on Ã assurer: a) un espace libre suffisant au-dessus de la tÃ ªte des animaux, lorsqu'ils sont debout dans leur position naturelle, pour une circulation d'air efficace; b) le maintien d'une qualitÃ © et d'une quantitÃ © d'air appropriÃ ©es Ã l'espÃ ¨ce transportÃ ©e, en particulier lorsque les animaux sont transportÃ ©s dans des espaces entiÃ ¨rement clos. 4. Les moyens de transport, conteneurs, Ã ©quipements, etc., doivent Ã ªtre suffisamment solides pour supporter le poids des animaux, Ã ©viter qu'ils ne puissent s'en Ã ©chapper ou en tomber, rÃ ©sister aux contraintes dues aux mouvements et disposer de sÃ ©parations, lorsque cela est nÃ ©cessaire, pour protÃ ©ger les animaux contre les mouvements du moyen de transport. Les Ã ©quipements doivent Ã ªtre conÃ §us de maniÃ ¨re Ã permettre des manÃ uvres rapides et faciles. 5. Les sÃ ©parations doivent Ã ªtre rigides et suffisamment solides pour supporter le poids des animaux projetÃ ©s contre elles, et conÃ §ues de faÃ §on Ã ne pas gÃ ªner la circulation de l'air. 6. Les moyens de transport ou les conteneurs doivent Ã ªtre construits et utilisÃ ©s de faÃ §on Ã protÃ ©ger les animaux contre les intempÃ ©ries et les variations mÃ ©tÃ ©orologiques dÃ ©favorables. En particulier, le toit extÃ ©rieur, situÃ © directement au-dessus des animaux, doit limiter au maximum l'absorption et la conduction de la chaleur solaire. 7. Les planchers des moyens de transport ou des conteneurs doivent Ã ªtre antidÃ ©rapants. Les planchers doivent Ã ªtre conÃ §us, construits et entretenus afin d'Ã ©viter l'inconfort, la dÃ ©tresse et les blessures aux animaux, et rÃ ©duire au minimum les fuites d'urine et de fÃ ¨ces. Les matÃ ©riaux utilisÃ ©s pour la construction des planchers doivent Ã ªtre sÃ ©lectionnÃ ©s de faÃ §on Ã limiter au maximum la corrosion. 8. Les moyens de transport ou les conteneurs doivent Ã ªtre conÃ §us et construits de faÃ §on Ã permettre un accÃ ¨s aux animaux afin de les inspecter et, si nÃ ©cessaire, de les abreuver, de les alimenter et de prendre soin d'eux. 9. Lorsqu'il est nÃ ©cessaire d'attacher les animaux, un Ã ©quipement appropriÃ © doit Ã ªtre prÃ ©vu dans le moyen de transport. 10. Les conteneurs servant au transport des animaux doivent Ã ªtre marquÃ ©s, clairement et de maniÃ ¨re bien visible, afin d'indiquer la prÃ ©sence d'animaux vivants, et un signe doit indiquer la partie supÃ ©rieure du conteneur. 11. Les moyens de transport, conteneurs et leurs Ã ©quipements doivent Ã ªtre conÃ §us et construits afin de pouvoir Ã ªtre nettoyÃ ©s et dÃ ©sinfectÃ ©s facilement. PRÃ PARATION AU TRANSPORT Article 7 Planification 1. Pour chaque voyage, la personne responsable du transport des animaux doit Ã ªtre identifiÃ ©e afin que des informations concernant l'organisation et la rÃ ©alisation du transport puissent Ã ªtre obtenues Ã tout moment pendant le voyage. 2. Quand la durÃ ©e du voyage prÃ ©vu dÃ ©passe huit heures pour le transport des solipÃ ¨des domestiques et des animaux domestiques des espÃ ¨ces bovine, ovine, caprine et porcine, la personne responsable du transport doit Ã ©tablir un document qui spÃ ©cifie les arrangements envisagÃ ©s du voyage et en particulier les dÃ ©tails suivants: a) l'identification du transporteur et du moyen de transport; b) l'identification du lot et des documents d'accompagnement (espÃ ¨ce, nombre d'animaux, certificats vÃ ©tÃ ©rinaires); c) le lieu et le pays de dÃ ©part, les lieux de transfert, les lieux oÃ ¹ les animaux seront dÃ ©chargÃ ©s et pourront se reposer ainsi que le lieu et le pays de destination. 3. La personne responsable du transport doit s'assurer que le voyage prÃ ©vu est conforme aux rÃ ¨gles respectives des pays de dÃ ©part, de transit et de destination. 4. La personne chargÃ ©e du bien-Ã ªtre des animaux doit immÃ ©diatement enregistrer sur le document mentionnÃ © au paragraphe 2 Ã quels moments et en quels lieux les animaux transportÃ ©s ont Ã ©tÃ © nourris, abreuvÃ ©s et ont pu se reposer durant le voyage. Ce document doit Ã ªtre Ã la disposition de l'autoritÃ © compÃ ©tente sur sa requÃ ªte. 5. Les animaux ne peuvent Ã ªtre transportÃ ©s que si des dispositions convenables ont Ã ©tÃ © prises Ã l'avance par la personne responsable du transport, pour que soit assurÃ © leur bien-Ã ªtre pendant toute la durÃ ©e du voyage. Lorsque cela s'avÃ ¨re appropriÃ ©, des mesures doivent Ã ªtre prises afin d'assurer l'abreuvement, l'alimentation et le repos, ainsi que tout soin nÃ ©cessaire durant le voyage et Ã l'arrivÃ ©e sur le lieu de destination et, Ã cette fin, des notifications appropriÃ ©es doivent Ã ªtre faites Ã l'avance. 6. Afin d'Ã ©viter tout retard, les chargements d'animaux doivent Ã ªtre accompagnÃ ©s d'un ensemble de documents appropriÃ ©s et une personne appropriÃ ©e doit Ã ªtre informÃ ©e aussitÃ ´t que possible aux postes oÃ ¹ les formalitÃ ©s pour l'importation ou le transit d'animaux doivent Ã ªtre effectuÃ ©es. 7. La personne responsable du transport doit s'assurer que la responsabilitÃ © du bien-Ã ªtre des animaux pendant le transport est clairement dÃ ©finie depuis le moment du dÃ ©part jusqu'Ã l'arrivÃ ©e Ã destination, y compris lors du chargement et du dÃ ©chargement. Article 8 Convoyeurs 1. Afin d'assurer les soins nÃ ©cessaires aux animaux tout au long du voyage, les chargements doivent Ã ªtre accompagnÃ ©s par un convoyeur qui est chargÃ © d'assurer le bien-Ã ªtre des animaux. Le chauffeur peut exercer les fonctions de convoyeur. 2. Le convoyeur doit avoir suivi une formation spÃ ©cifique et appropriÃ ©e ou bÃ ©nÃ ©ficier d'une expÃ ©rience pratique Ã ©quivalente qui le qualifie pour manipuler, transporter et prendre soin des animaux, y compris en cas d'urgence. 3. Des exceptions aux dispositions du paragraphe 1 peuvent Ã ªtre faites dans les cas suivants: a) la personne responsable du transport des animaux a chargÃ © un mandataire de prendre soin des animaux aux points d'abreuvement, d'alimentation et de repos appropriÃ ©s; b) les animaux sont transportÃ ©s dans des conteneurs solidement fixÃ ©s, correctement ventilÃ ©s et contenant, au besoin, assez d'eau et de nourriture dans des distributeurs ne pouvant se renverser, pour un voyage d'une durÃ ©e deux fois supÃ ©rieure Ã celle prÃ ©vue. Article 9 Aptitude au transport 1. Seuls les animaux aptes Ã supporter le voyage prÃ ©vu peuvent faire l'objet d'un transport. 2. Les animaux malades ou blessÃ ©s ne doivent pas Ã ªtre considÃ ©rÃ ©s comme aptes au transport. Toutefois, cette disposition ne s'applique pas: a) aux animaux lÃ ©gÃ ¨rement blessÃ ©s ou malades dont le transport ne serait pas une cause de souffrance supplÃ ©mentaire; b) aux animaux qui sont transportÃ ©s Ã des fins de recherches expÃ ©rimentales ou Ã d'autres fins scientifiques approuvÃ ©es par l'autoritÃ © compÃ ©tente concernÃ ©e, si la maladie ou la blessure font partie du programme de recherches; c) aux transports d'animaux supervisÃ ©s par un vÃ ©tÃ ©rinaire pour des traitements d'urgence ou Ã la suite d'un tel traitement. 3. Un soin particulier doit Ã ªtre pris lors du transport d'animaux Ã un stade avancÃ © de gestation, d'animaux ayant mis bas rÃ ©cemment et de trÃ ¨s jeunes animaux:  les femelles mammifÃ ¨res gestantes ne doivent pas Ã ªtre transportÃ ©es pendant une pÃ ©riode correspondant au moins Ã 10 % de la durÃ ©e de la gestation avant la mise bas, et pendant au moins une semaine aprÃ ¨s la mise bas;  les trÃ ¨s jeunes mammifÃ ¨res ne doivent pas Ã ªtre transportÃ ©s avant que l'ombilic soit complÃ ¨tement cicatrisÃ ©. Si toutes les prÃ ©cautions nÃ ©cessaires ont Ã ©tÃ © prises, sur des conseils vÃ ©tÃ ©rinaires et au cas par cas, une exception peut-Ã ªtre faite par l'autoritÃ © compÃ ©tente pour les juments suitÃ ©es enregistrÃ ©es qui sont menÃ ©es Ã l'Ã ©talon, aprÃ ¨s avoir poulinÃ ©. 4. Les sÃ ©datifs ne doivent pas Ã ªtre utilisÃ ©s sauf en cas d'extrÃ ªme nÃ ©cessitÃ © pour assurer le bien-Ã ªtre des animaux et ils ne doivent Ã ªtre utilisÃ ©s que suivant les conseils d'un vÃ ©tÃ ©rinaire, en accord avec la lÃ ©gislation nationale. Article 10 Inspection/Certificat 1. Avant leur chargement en vue d'un transport international, les animaux doivent Ã ªtre inspectÃ ©s par un vÃ ©tÃ ©rinaire autorisÃ © du pays oÃ ¹ commence le voyage, qui assure leur aptitude au voyage prÃ ©vu. 2. Le vÃ ©tÃ ©rinaire autorisÃ © dÃ ©livre un certificat dans lequel sont consignÃ ©s l'identification des animaux, leur aptitude au voyage prÃ ©vu et, dans la mesure du possible, l'immatriculation ou, le cas Ã ©chÃ ©ant, le nom ou un autre moyen d'identification du moyen de transport et le type de transport utilisÃ ©. 3. Dans certains cas dÃ ©terminÃ ©s par arrangement entre les parties intÃ ©ressÃ ©es, les dispositions du prÃ ©sent article pourront ne pas Ã ªtre appliquÃ ©es. Article 11 Repos, abreuvement, alimentation avant le chargement 1. Les animaux doivent Ã ªtre prÃ ©parÃ ©s pour le voyage prÃ ©vu, Ã ªtre accoutumÃ ©s Ã la nourriture qui leur sera fournie et Ã ªtre capables d'utiliser les systÃ ¨mes de distribution d'eau et d'aliments. Ils doivent, de faÃ §on appropriÃ ©e, Ã ªtre abreuvÃ ©s, alimentÃ ©s et disposer d'une pÃ ©riode de repos. 2. Afin de rÃ ©duire le stress du transport, le besoin de certaines catÃ ©gories d'animaux  par exemple les animaux sauvages  d'Ã ªtre acclimatÃ ©s au moyen de transport avant le voyage prÃ ©vu doit Ã ªtre pris en compte. 3. Le mÃ ©lange d'animaux qui n'ont pas Ã ©tÃ © Ã ©levÃ ©s en groupes compatibles ou qui ne sont pas accoutumÃ ©s les uns aux autres doit Ã ªtre Ã ©vitÃ © dans la mesure du possible. CHARGEMENT ET DÃ CHARGEMENT Article 12 Principes 1. Les animaux doivent Ã ªtre chargÃ ©s et dÃ ©chargÃ ©s de faÃ §on Ã Ã ©viter les blessures ou les souffrances. 2. Les animaux doivent Ã ªtre chargÃ ©s de faÃ §on Ã assurer que l'espace disponible (surface au sol et hauteur) et les exigences de sÃ ©paration soient satisfaites en accord avec l'article 17. 3. Les animaux doivent Ã ªtre chargÃ ©s le plus tard possible avant le dÃ ©part du lieu d'expÃ ©dition. 4. Ã l'arrivÃ ©e au point de destination, les animaux doivent Ã ªtre dÃ ©chargÃ ©s aussitÃ ´t que possible, recevoir de l'eau en quantitÃ © adÃ ©quate et, si nÃ ©cessaire, Ã ªtre alimentÃ ©s et pouvoir se reposer. Article 13 Ã quipement et procÃ ©dures 1. Le chargement et le dÃ ©chargement doivent se faire en utilisant une rampe, un ascenseur ou un box de chargement conÃ §u de maniÃ ¨re appropriÃ ©e, sauf lorsque les animaux doivent Ã ªtre chargÃ ©s et dÃ ©chargÃ ©s dans des conteneurs construits Ã cette fin. Le levage manuel est admis si les animaux sont suffisamment petits, et mÃ ªme souhaitable dans le cas de jeunes animaux qui pourraient Ã ©prouver des difficultÃ ©s Ã franchir une rampe. Tous les Ã ©quipements de chargement et de dÃ ©chargement doivent Ã ªtre adaptÃ ©s Ã l'usage prÃ ©vu, Ã ªtre stables et maintenus en bon Ã ©tat de fonctionnement. 2. Toutes les rampes et surfaces parcourues par les animaux doivent Ã ªtre conÃ §ues et entretenues de faÃ §on Ã prÃ ©venir les glissades, et leur pente doit Ã ªtre rÃ ©duite autant que possible. Lorsque leur pente est supÃ ©rieure Ã 10 °, elles doivent Ã ªtre pourvues d'un systÃ ¨me tel que des lattes transversales, qui permet d'assurer que les animaux grimpent ou descendent sans danger ou difficultÃ ©s. L'Ã ©quipement doit Ã ªtre pourvu de protections latÃ ©rales si nÃ ©cessaire. 3. Suivant les besoins des espÃ ¨ces considÃ ©rÃ ©es, l'intÃ ©rieur du moyen de transport doit Ã ªtre bien Ã ©clairÃ ©, lors du chargement, de sorte que les animaux puissent voir oÃ ¹ ils se dirigent. 4. Les animaux ne doivent Ã ªtre chargÃ ©s que dans des moyens de transport soigneusement nettoyÃ ©s et, le cas Ã ©chÃ ©ant, dÃ ©sinfectÃ ©s. 5. Les marchandises transportÃ ©es dans le mÃ ªme moyen de transport que des animaux doivent Ã ªtre placÃ ©es de faÃ §on Ã ne pas causer de blessure, de souffrances ou de dÃ ©tresse aux animaux. 6. Lorsque les conteneurs dans lesquels se trouvent des animaux sont superposÃ ©s dans le moyen de transport, des mesures nÃ ©cessaires doivent Ã ªtre prises afin d'Ã ©viter les Ã ©coulements d'urine ou de fÃ ¨ces sur les animaux placÃ ©s aux niveaux infÃ ©rieurs. Article 14 Traitement des animaux 1. Les animaux doivent Ã ªtre traitÃ ©s avec calme et mÃ ©nagement afin de rÃ ©duire au minimum leur inquiÃ ©tude et leur agitation, et pour les protÃ ©ger des douleurs, de la dÃ ©tresse et des blessures qui peuvent Ã ªtre Ã ©vitÃ ©es. 2. Le bruit, le harcÃ ¨lement et l'utilisation d'une force excessive doivent Ã ªtre Ã ©vitÃ ©s pendant le chargement et le dÃ ©chargement. Les animaux ne doivent pas Ã ªtre frappÃ ©s et aucune pression ne doit Ã ªtre exercÃ ©e sur une partie particuliÃ ¨rement sensible de leur corps. En particulier, il ne faut pas leur comprimer, leur tordre ou leur briser la queue, ni leur attraper les yeux. Il ne faut pas leur donner de coups de poing, ni de coups de pied. 3. Les animaux eux-mÃ ªmes ne doivent pas Ã ªtre suspendus par des moyens mÃ ©caniques, ni soulevÃ ©s ou traÃ ®nÃ ©s par la tÃ ªte, les oreilles, les cornes, les bois, les pattes, la queue ou la toison ou par toute autre mÃ ©thode douloureuse. 4. Les instruments destinÃ ©s Ã guider les animaux doivent Ã ªtre utilisÃ ©s exclusivement Ã cet effet. L'utilisation d'appareils administrant des dÃ ©charges Ã ©lectriques doit, dans la mesure du possible, Ã ªtre Ã ©vitÃ ©e. En tout Ã ©tat de cause, ces appareils ne peuvent Ã ªtre utilisÃ ©s que sur des bovins et des porcins adultes qui refusent de bouger et seulement lorsqu'ils ont devant eux de l'espace pour avancer. Les chocs ne doivent pas durer plus d'une seconde, ils doivent Ã ªtre convenablement espacÃ ©s et ne doivent Ã ªtre appliquÃ ©s qu'aux muscles de l'arriÃ ¨re-train. Les chocs ne doivent pas Ã ªtre utilisÃ ©s de faÃ §on rÃ ©pÃ ©tÃ ©e si l'animal ne rÃ ©agit pas. 5. Les personnes manipulant des animaux ne doivent pas utiliser des aiguillons ou d'autres instruments pointus. Des bÃ ¢tons ou autres instruments servant de guide ne doivent Ã ªtre utilisÃ ©s que s'ils ne sont pas susceptibles de causer des blessures ou des souffrances lorsqu'ils entrent en contact avec le corps d'un animal. Article 15 SÃ ©paration 1. Les animaux doivent Ã ªtre sÃ ©parÃ ©s pendant le transport si le fait de les laisser ensemble est susceptible d'aboutir Ã des blessures ou Ã des souffrances. Cela s'applique en particulier: a) aux animaux d'espÃ ¨ces diffÃ ©rentes; b) aux animaux hostiles les uns aux autres; c) aux animaux ayant des diffÃ ©rences significatives de taille ou d'Ã ¢ge; d) aux mÃ ¢les adultes non castrÃ ©s; e) aux animaux attachÃ ©s et non attachÃ ©s. 2. Les dispositions du paragraphe 1 ne s'appliquent pas aux animaux qui ont Ã ©tÃ © Ã ©levÃ ©s en groupes compatibles, sont habituÃ ©s les uns aux autres, lorsque la sÃ ©paration serait source de dÃ ©tresse ou lorsqu'il s'agit de femelles accompagnÃ ©es de petits qui dÃ ©pendent d'elles. PRATIQUES DE TRANSPORT Article 16 Planchers et litiÃ ¨re La surface du sol du moyen de transport ou du conteneur doit Ã ªtre entretenue de faÃ §on Ã minimiser les risques de glissades et les fuites d'urine et de fÃ ¨ces. Une litiÃ ¨re appropriÃ ©e qui absorbe l'urine et les fÃ ¨ces et qui constitue un matÃ ©riau appropriÃ © pour le repos, doit recouvrir le plancher du moyen de transport ou du conteneur, Ã moins qu'une mÃ ©thode alternative prÃ ©sentant au moins les mÃ ªmes avantages pour les animaux soit utilisÃ ©e. Article 17 Espace disponible (surface au sol et hauteur) 1. Dans le moyen de transport ou le conteneur, les animaux doivent disposer de suffisamment d'espace pour rester debout dans leur position naturelle. Ils doivent avoir de l'espace pour Ã ªtre couchÃ ©s tous en mÃ ªme temps, sauf si le protocole technique ou des conditions spÃ ©ciales relatives Ã la protection des animaux exigent le contraire. Un protocole technique, Ã ©tabli conformÃ ©ment Ã l'article 34 de la prÃ ©sente convention, fixera l'espace minimal disponible. 2. Afin d'Ã ©viter les blessures dues aux mouvements excessifs, des sÃ ©parations doivent Ã ªtre utilisÃ ©es pour subdiviser les grands groupes d'animaux ou pour subdiviser un parc contenant moins d'animaux que sa capacitÃ © normale, qui autrement auraient trop de place. 3. Les sÃ ©parations doivent Ã ªtre appropriÃ ©es Ã la taille et Ã l'espÃ ¨ce des animaux, Ã ªtre disposÃ ©es, fixÃ ©es et entretenues afin de prÃ ©venir les blessures ou les souffrances des animaux. Article 18 Attache des animaux Lorsque les animaux sont attachÃ ©s, les liens, les licols ou autres moyens utilisÃ ©s doivent Ã ªtre d'une rÃ ©sistance telle qu'ils ne puissent se rompre dans des conditions normales de transport; ces liens doivent Ã ªtre d'une longueur suffisante lorsqu'il est nÃ ©cessaire de donner aux animaux la possibilitÃ © de se coucher, de s'abreuver et de se nourrir, et Ã ªtre conÃ §us de maniÃ ¨re Ã Ã ©viter tout risque de strangulation ou de blessures. Les animaux ne doivent pas Ã ªtre attachÃ ©s par les cornes, les bois, les pattes, les boucles nasales et ne doivent pas Ã ªtre transportÃ ©s avec les pattes liÃ ©es ensemble. Les animaux ne doivent Ã ªtre attachÃ ©s qu'au moyen de systÃ ¨mes permettant de les libÃ ©rer rapidement. Article 19 AÃ ©ration et tempÃ ©rature 1. Une aÃ ©ration suffisante pour rÃ ©pondre pleinement aux besoins des animaux doit Ã ªtre assurÃ ©e, compte tenu notamment du nombre et du type d'animaux Ã transporter, et des conditions mÃ ©tÃ ©orologiques attendues pendant le voyage. 2. Les conteneurs doivent Ã ªtre chargÃ ©s de faÃ §on Ã ne pas gÃ ªner leur aÃ ©ration. 3. Lorsque les animaux doivent Ã ªtre transportÃ ©s dans des conditions de tempÃ ©ratures et d'humiditÃ © susceptibles de les affecter, des dispositions appropriÃ ©es doivent Ã ªtre prises afin de protÃ ©ger leur bien-Ã ªtre. Article 20 Abreuvement, alimentation et repos 1. Au cours du transport, les animaux doivent Ã ªtre approvisionnÃ ©s en eau et en aliments, et bÃ ©nÃ ©ficier de pÃ ©riodes de repos, de maniÃ ¨re appropriÃ ©e Ã leur espÃ ¨ce et Ã leur Ã ¢ge, Ã des intervalles convenables. 2. Un protocole technique, Ã ©tabli conformÃ ©ment Ã l'article 34 de la prÃ ©sente convention, fixera les durÃ ©es maximales de voyage et les intervalles minimaux d'abreuvement et d'alimentation, et les pÃ ©riodes minimales de repos. 3. L'eau et les aliments doivent Ã ªtre de bonne qualitÃ © et Ã ªtre prÃ ©sentÃ ©s aux animaux de faÃ §on Ã limiter les contaminations. Article 21 Femelles en lactation Les femelles en lactation qui ne sont pas accompagnÃ ©es de leurs petits ne doivent pas Ã ªtre transportÃ ©es pendant de longues pÃ ©riodes. Cependant, si cela ne peut Ã ªtre Ã ©vitÃ ©, elles doivent Ã ªtre traites peu de temps avant le chargement et Ã intervalles ne dÃ ©passant pas douze heures au cours du voyage. Article 22 LumiÃ ¨re Les moyens de transport doivent Ã ªtre Ã ©quipÃ ©s d'une source de lumiÃ ¨re, fixe ou portative, d'une puissance suffisante pour permettre un examen gÃ ©nÃ ©ral des animaux, et lorsque cela est nÃ ©cessaire pendant le transport, ainsi que pour l'abreuvement et l'alimentation. Article 23 Conteneurs 1. Au cours du transport et des manipulations, les conteneurs doivent toujours Ã ªtre maintenus en position verticale et les secousses ou les heurts violents doivent Ã ªtre limitÃ ©s au maximum. 2. Les conteneurs doivent Ã ªtre fixÃ ©s de faÃ §on Ã Ã ©viter d'Ã ªtre dÃ ©placÃ ©s par les mouvements du moyen de transport. Article 24 Soins pendant le transport La personne chargÃ ©e du bien-Ã ªtre des animaux doit profiter de chaque occasion pour les examiner et leur prodiguer, si cela est nÃ ©cessaire, les soins appropriÃ ©s. Article 25 Traitement des urgences/accidents pendant le transport Les animaux qui tombent malades ou se blessent pendant le transport doivent recevoir les premiers soins dÃ ¨s que possible; si nÃ ©cessaire, ils doivent faire l'objet d'un traitement vÃ ©tÃ ©rinaire appropriÃ © ou Ã ªtre mis Ã mort en leur Ã ©vitant toute souffrance supplÃ ©mentaire. DISPOSITIONS SPÃ CIALES Article 26 Dispositions spÃ ©ciales concernant le transport par chemin de fer 1. Tout wagon servant au transport des animaux doit indiquer la prÃ ©sence d'animaux vivants. Sauf si les animaux sont transportÃ ©s dans des conteneurs, les parois intÃ ©rieures doivent Ã ªtre construites dans un matÃ ©riau appropriÃ ©, dÃ ©pourvu d'aspÃ ©ritÃ ©s et muni d'anneaux ou de barres d'arrimage placÃ ©s Ã une hauteur convenable auxquels les animaux peuvent Ã ªtre attachÃ ©s. 2. Lorsqu'ils ne sont pas transportÃ ©s dans des boxes individuels, les solipÃ ¨des doivent Ã ªtre attachÃ ©s soit de maniÃ ¨re Ã faire face Ã la mÃ ªme paroi du wagon, soit en vis-Ã -vis. Cependant, les poulains et les animaux non dÃ ©bourrÃ ©s ne doivent pas Ã ªtre attachÃ ©s. 3. Les grands animaux doivent Ã ªtre disposÃ ©s dans les wagons de faÃ §on Ã permettre au convoyeur de circuler entre eux. 4. Lors de la formation des trains et de toute autre manÃ uvre des wagons, toutes les prÃ ©cautions doivent Ã ªtre prises pour Ã ©viter les accostages violents d'un wagon transportant des animaux. 5. Toutes les occasions doivent Ã ªtre saisies pour examiner les animaux, conformÃ ©ment Ã l'article 24 de la prÃ ©sente convention, chaque fois que le wagon est Ã l'arrÃ ªt ou que les conditions mÃ ©tÃ ©orologiques changent. Article 27 Dispositions spÃ ©ciales concernant le transport par route 1. Les vÃ ©hicules dans lesquels les animaux sont transportÃ ©s doivent Ã ªtre marquÃ ©s clairement et de maniÃ ¨re visible, afin d'indiquer la prÃ ©sence d'animaux vivants. 2. Les vÃ ©hicules doivent Ã ªtre conduits de faÃ §on Ã ce que les accÃ ©lÃ ©rations, dÃ ©cÃ ©lÃ ©rations et virages soient effectuÃ ©s en douceur. 3. Les vÃ ©hicules doivent transporter un Ã ©quipement appropriÃ © pour le chargement et le dÃ ©chargement, conformÃ ©ment Ã l'article 13 de la prÃ ©sente convention. 4. Toutes les occasions doivent Ã ªtre saisies pour examiner les animaux Ã bord du vÃ ©hicule, conformÃ ©ment Ã l'article 24 de la prÃ ©sente convention, chaque fois que le vÃ ©hicule est Ã l'arrÃ ªt ou que les conditions mÃ ©tÃ ©orologiques changent. Article 28 Dispositions spÃ ©ciales concernant le transport par eau (Ã l'exception des navires transrouliers) 1. Afin de s'assurer que les exigences de bien-Ã ªtre des animaux transportÃ ©s sont satisfaites, l'autoritÃ © compÃ ©tente du pays oÃ ¹ le chargement a lieu doit inspecter avant que le chargement soit autorisÃ ©: a) les navires destinÃ ©s au transport du bÃ ©tail et ceux convertis Ã cet effet; b) les arrangements prÃ ©vus sur les autres navires oÃ ¹ des animaux seront transportÃ ©s. 2. Une alarme doit Ã ªtre installÃ ©e afin de dÃ ©tecter toute dÃ ©faillance Ã ©lectrique du systÃ ¨me de ventilation forcÃ ©e. Une source de courant supplÃ ©mentaire adÃ ©quate, clairement sÃ ©parÃ ©e de la source primaire, doit Ã ªtre prÃ ©vue afin d'assurer le maintien d'une ventilation forcÃ ©e appropriÃ ©e. 3. Les animaux ne doivent pas Ã ªtre transportÃ ©s sur les ponts ouverts, sauf dans des conteneurs ou dans d'autres structures assurant une protection satisfaisante contre l'eau de mer. 4. Lorsque des animaux sont montÃ ©s Ã bord et descendus du navire, des passerelles, des rampes et des passages appropriÃ ©s doivent Ã ªtre prÃ ©vus entre le quai et les ponts rÃ ©servÃ ©s au bÃ ©tail. 5. Le chargement et le dÃ ©chargement des animaux dans ou hors des navires doivent Ã ªtre supervisÃ ©s par un vÃ ©tÃ ©rinaire autorisÃ ©. 6. Lors du chargement et du dÃ ©chargement, les installations pour animaux, les rampes et les passages doivent Ã ªtre Ã ©clairÃ ©s de faÃ §on adÃ ©quate, en fonction des exigences de l'espÃ ¨ce concernÃ ©e, afin que les animaux puissent voir oÃ ¹ ils vont. 7. Tous les boxes, stalles et conteneurs doivent Ã ªtre directement accessibles Ã la fois pour les animaux et les convoyeurs. 8. Les passages pour les animaux doivent Ã ªtre appropriÃ ©s pour les espÃ ¨ces transportÃ ©es; ils ne doivent notamment pas comporter de cÃ ´tÃ ©s tranchants, et les angles aigus et les parties saillantes doivent Ã ªtre rÃ ©duits au maximum. 9. Toutes les parties du navire occupÃ ©es par les animaux doivent Ã ªtre pourvues de dispositifs permettant un Ã ©coulement des eaux efficace et Ã ªtre maintenues en bon Ã ©tat sanitaire. 10. De l'eau douce propre, des aliments sains et de la litiÃ ¨re appropriÃ ©e, en quantitÃ ©s suffisantes pour les besoins des animaux et tenant compte de la durÃ ©e du voyage en mer, doivent Ã ªtre transportÃ ©s Ã bord du navire. 11. Des rÃ ©serves d'eau et, dans les cas de longs voyages, d'aliments et de litiÃ ¨re pour les animaux doivent Ã ªtre transportÃ ©es pour les cas de retards imprÃ ©vus. 12. La nourriture et la litiÃ ¨re doivent Ã ªtre stockÃ ©es de faÃ §on Ã assurer qu'elles restent sÃ ¨ches et protÃ ©gÃ ©es des intempÃ ©ries et de la mer. Le stockage des aliments et de la litiÃ ¨re ne doit pas gÃ ªner l'aÃ ©ration, l'Ã ©clairage et les systÃ ¨mes de drainage, ou les passages. 13. Des Ã ©quipements pour l'abreuvement et l'alimentation appropriÃ ©s au nombre, Ã la taille et Ã l'espÃ ¨ce des animaux doivent Ã ªtre prÃ ©vus. 14. Des dispositions doivent Ã ªtre prises en vue d'isoler les animaux qui tombent malades ou se blessent au cours du transport. 15. En cas d'urgence, il doit Ã ªtre possible de mettre Ã mort un animal conformÃ ©ment aux dispositions de l'article 25 de la prÃ ©sente convention. Ã cette fin, un moyen de mise Ã mort appropriÃ © Ã l'espÃ ¨ce doit Ã ªtre disponible. Article 29 Dispositions spÃ ©ciales concernant le transport effectuÃ © dans des vÃ ©hicules routiers ou des wagons chargÃ ©s sur des navires transrouliers 1. Lorsque les animaux sont transportÃ ©s dans des vÃ ©hicules routiers ou des wagons chargÃ ©s sur des navires transrouliers, en particulier sur des ponts fermÃ ©s, des mesures particuliÃ ¨res doivent Ã ªtre prises pour assurer une aÃ ©ration suffisante pour les animaux pendant tout le voyage. Les vÃ ©hicules routiers et wagons doivent Ã ªtre rangÃ ©s de faÃ §on Ã ce que les animaux bÃ ©nÃ ©ficient d'une arrivÃ ©e maximale d'air non viciÃ ©. 2. La personne chargÃ ©e du bien-Ã ªtre des animaux doit avoir accÃ ¨s Ã eux afin que ceux-ci puissent Ã ªtre inspectÃ ©s et, si nÃ ©cessaire, soignÃ ©s, abreuvÃ ©s et nourris pendant le voyage. 3. Les vÃ ©hicules routiers, les wagons et les conteneurs doivent Ã ªtre munis d'un nombre suffisant de points d'attache conÃ §us, placÃ ©s et entretenus de faÃ §on adÃ ©quate, permettant d'assurer une fixation solide au navire. Les vÃ ©hicules routiers, les wagons et les conteneurs doivent Ã ªtre solidement attachÃ ©s au navire avant le dÃ ©part en mer, afin d'Ã ©viter qu'ils soient dÃ ©placÃ ©s par les mouvements du navire. 4. Les vÃ ©hicules routiers et les wagons contenant des animaux ne doivent Ã ªtre transportÃ ©s sur le pont ouvert d'un navire que s'ils sont positionnÃ ©s de maniÃ ¨re Ã Ã ªtre adÃ ©quatement protÃ ©gÃ ©s de l'eau de mer, en tenant compte de la protection apportÃ ©e par le vÃ ©hicule routier ou le wagon lui-mÃ ªme. 5. Une alarme doit Ã ªtre installÃ ©e afin de dÃ ©tecter toute dÃ ©faillance Ã ©lectrique du systÃ ¨me de ventilation forcÃ ©e du navire. Une source de courant supplÃ ©mentaire adÃ ©quate doit Ã ªtre prÃ ©vue afin d'assurer le maintien d'une ventilation forcÃ ©e appropriÃ ©e. 6. Des mesures doivent Ã ªtre prises pour fournir aux animaux de l'eau douce et des aliments en cas de retards imprÃ ©vus ou dans d'autres circonstances si cela est nÃ ©cessaire. 7. En cas d'urgence, si le transport dure plus de deux heures, il doit Ã ªtre possible de mettre Ã mort un animal conformÃ ©ment aux dispositions de l'article 25 de la prÃ ©sente convention. Ã cette fin, un moyen de mise Ã mort appropriÃ © Ã l'espÃ ¨ce doit Ã ªtre disponible. Article 30 Dispositions concernant le transport par air 1. Aucun animal ne doit Ã ªtre transportÃ © dans des conditions oÃ ¹ la qualitÃ © de l'air, la tempÃ ©rature et la pression ne peuvent Ã ªtre maintenues Ã des niveaux appropriÃ ©s pendant l'ensemble du voyage. 2. Le commandant de bord doit Ã ªtre informÃ © de l'espÃ ¨ce, de la localisation et du nombre d'animaux vivants Ã bord de l'avion, ainsi que de toute action requise. Pour les animaux situÃ ©s dans des compartiments accessibles, le commandant de bord doit Ã ªtre informÃ © de toute irrÃ ©gularitÃ © concernant les animaux le plus rapidement possible. 3. Les animaux doivent Ã ªtre chargÃ ©s Ã bord de l'avion le plus tard possible avant le moment du dÃ ©part prÃ ©vu pour l'avion. 4. Des mÃ ©dicaments ne doivent Ã ªtre utilisÃ ©s que lorsque survient un problÃ ¨me particulier et ils doivent Ã ªtre administrÃ ©s par un vÃ ©tÃ ©rinaire ou par une autre personne compÃ ©tente ayant reÃ §u des instructions sur leur utilisation. Le commandant de bord doit Ã ªtre informÃ © le plus rapidement possible de toute administration de mÃ ©dicaments pendant le vol. 5. En cas d'urgence et lorsqu'un convoyeur a accÃ ¨s aux animaux, conformÃ ©ment aux dispositions de l'article 25 de la prÃ ©sente convention, un moyen de sÃ ©dation et/ou euthanasie appropriÃ © Ã l'espÃ ¨ce doit Ã ªtre disponible et n'Ã ªtre utilisÃ © qu'avec l'accord du commandant de bord. 6. Avant le dÃ ©part de l'avion, le convoyeur doit Ã ªtre informÃ © des procÃ ©dures de communication pendant le vol et Ã ªtre capable de communiquer effectivement avec l'Ã ©quipage. CONSULTATIONS MULTILATÃ RALES Article 31 Consultations multilatÃ ©rales 1. Les parties procÃ ¨dent, dans un dÃ ©lai de cinq ans aprÃ ¨s l'entrÃ ©e en vigueur de cette convention et tous les cinq ans par la suite, ou plus frÃ ©quemment, si une majoritÃ © des parties le demande, Ã des consultations multilatÃ ©rales au sein du Conseil de l'Europe. 2. Ces consultations ont lieu au cours de rÃ ©unions convoquÃ ©es par le secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe. 3. Toute partie a le droit de dÃ ©signer un ou plusieurs reprÃ ©sentants pour participer Ã ces consultations. Les parties communiquent le(s) nom(s) de leur(s) reprÃ ©sentant(s) au secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe au moins un mois avant chaque rÃ ©union. Chaque partie dispose d'un droit de vote. Tout Ã tat partie Ã la convention a une voix. 4. Dans les domaines relevant de sa compÃ ©tence, la CommunautÃ © europÃ ©enne, dÃ ¨s l'instant oÃ ¹ celle-ci devient partie Ã la convention, exerce son droit de vote avec un nombre de voix Ã ©gal au nombre de ses Ã tats membres qui sont parties Ã la prÃ ©sente convention; la CommunautÃ © europÃ ©enne n'exerce pas son droit de vote dans les cas oÃ ¹ ses Ã tats membres exercent le leur, et rÃ ©ciproquement. 5. Les parties peuvent rechercher les conseils d'experts. Elles peuvent, de leur propre initiative ou Ã la demande de l'organe concernÃ ©, inviter un organe international ou national, gouvernemental ou non gouvernemental, techniquement qualifiÃ © dans les domaines couverts par la convention, qui sera reprÃ ©sentÃ © par un observateur Ã une ou partie d'une de leurs consultations. La dÃ ©cision d'inviter des experts ou des organes est prise Ã la majoritÃ © des deux tiers des voix exprimÃ ©es. 6. AprÃ ¨s chaque consultation, les parties soumettent au comitÃ © des ministres du Conseil de l'Europe, un rapport sur la consultation et sur le fonctionnement de la convention. 7. Sous rÃ ©serve des dispositions de la prÃ ©sente convention, les parties Ã ©tablissent le rÃ ¨glement intÃ ©rieur des consultations. Article 32 Fonctionnement des consultations multilatÃ ©rales Dans le cadre des consultations multilatÃ ©rales, les parties sont responsables du suivi de l'application de la convention. Elles peuvent en particulier: a) prÃ ©parer des protocoles techniques Ã la prÃ ©sente convention, conformÃ ©ment aux dispositions de l'article 34; b) suggÃ ©rer toute modification nÃ ©cessaire de la prÃ ©sente convention et examiner celles proposÃ ©es, conformÃ ©ment aux dispositions de l'article 35; c) examiner, Ã la demande d'une ou de plusieurs parties, les questions concernant l'interprÃ ©tation de la prÃ ©sente convention; d) faire des recommandations au comitÃ © des ministres concernant des Ã tats Ã inviter Ã adhÃ ©rer Ã la prÃ ©sente convention. PROTOCOLES TECHNIQUES Article 33 Objet Les parties adoptent des protocoles techniques Ã la prÃ ©sente convention concernant l'espace dont doivent disposer les animaux (article 17) et l'abreuvement, l'alimentation et le repos (article 20). Elles peuvent adopter Ã ©galement d'autres protocoles techniques en vue d'Ã ©tablir des normes techniques pour la mise en Ã uvre de dispositions contenues dans cette convention. Article 34 Adoption et entrÃ ©e en vigueur 1. Un protocole technique est adoptÃ © Ã la majoritÃ © des deux tiers des voix exprimÃ ©es et, ensuite, transmis au comitÃ © des ministres pour approbation. AprÃ ¨s cette approbation, ce texte est communiquÃ © aux parties pour acceptation. 2. Un protocole technique entre en vigueur, Ã l'Ã ©gard des parties qui l'ont acceptÃ ©, le premier jour du mois qui suit l'expiration d'une pÃ ©riode d'un mois aprÃ ¨s la date Ã laquelle trois parties, dont au moins deux Ã tats membres du Conseil de l'Europe, auront fait part au secrÃ ©taire gÃ ©nÃ ©ral de l'acceptation de ce texte. Ã l'Ã ©gard de toute partie qui l'accepte ensuite, le protocole entre en vigueur le premier jour du mois qui suit l'expiration d'une pÃ ©riode d'un mois aprÃ ¨s la date Ã laquelle la partie a fait part au secrÃ ©tariat gÃ ©nÃ ©ral de son acceptation. 3. Pour la prÃ ©paration des protocoles techniques, les parties suivent les dÃ ©veloppements dans la recherche scientifique et les nouvelles mÃ ©thodes de transport des animaux. Article 35 Amendements 1. Tout amendement Ã un protocole technique Ã la prÃ ©sente convention, proposÃ © par une partie ou par le comitÃ © des ministres, est communiquÃ © au secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe et transmis par ses soins aux Ã tats membres du Conseil de l'Europe, Ã la CommunautÃ © europÃ ©enne et Ã chaque Ã tat non membre qui a adhÃ ©rÃ © ou qui a Ã ©tÃ © invitÃ © Ã adhÃ ©rer Ã la prÃ ©sente convention, conformÃ ©ment aux dispositions de l'article 38. 2. Tout amendement proposÃ © conformÃ ©ment aux dispositions du paragraphe prÃ ©cÃ ©dent est examinÃ ©, au moins six mois aprÃ ¨s la date de sa transmission par le secrÃ ©taire gÃ ©nÃ ©ral, lors d'une consultation multilatÃ ©rale oÃ ¹ cet amendement peut Ã ªtre adoptÃ © Ã la majoritÃ © des deux tiers des parties. Le texte adoptÃ © est communiquÃ © aux parties. 3. Le premier jour du mois suivant l'expiration d'une pÃ ©riode de dix-huit mois aprÃ ¨s son adoption lors d'une consultation multilatÃ ©rale, Ã moins qu'un tiers des parties n'aient notifiÃ © des objections, tout amendement entre en vigueur Ã l'Ã ©gard des parties n'ayant notifiÃ © aucune objection. RÃ GLEMENT DES DIFFÃ RENDS Article 36 RÃ ¨glement des diffÃ ©rends 1. En cas de contestation relative Ã l'interprÃ ©tation ou Ã l'application des dispositions de la prÃ ©sente convention, les autoritÃ ©s compÃ ©tentes des parties concernÃ ©es procÃ ©deront Ã des consultations mutuelles. Chacune des parties notifiera au secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe les noms et adresses de ses autoritÃ ©s compÃ ©tentes. 2. Si le diffÃ ©rend n'a pu Ã ªtre rÃ ©glÃ © par cette voie, il sera soumis, Ã la demande de l'une ou de l'autre des parties au diffÃ ©rend, Ã un arbitrage. Chaque partie dÃ ©signe un arbitre et les deux arbitres ainsi choisis dÃ ©signent un surarbitre. Si l'une des deux parties au diffÃ ©rend n'a pas dÃ ©signÃ © son arbitre dans les trois mois qui suivent la demande d'arbitrage, il sera nommÃ © Ã la requÃ ªte de l'autre partie au diffÃ ©rend par le prÃ ©sident de la Cour europÃ ©enne des droits de l'Homme. Au cas oÃ ¹ celui-ci serait ressortissant de l'une des parties au diffÃ ©rend, cette fonction sera assurÃ ©e par le vice-prÃ ©sident de la Cour ou, si ce dernier est ressortissant de l'une des parties au diffÃ ©rend, par le plus ancien des juges Ã la Cour qui ne sont pas ressortissants de l'une des parties au diffÃ ©rend. Il sera procÃ ©dÃ © de la mÃ ªme maniÃ ¨re si les arbitres ne peuvent se mettre d'accord sur le choix d'un surarbitre. En cas de diffÃ ©rend entre deux parties dont l'une est un Ã tat membre de la CommunautÃ © europÃ ©enne, elle-mÃ ªme partie, l'autre partie adresse la demande d'arbitrage Ã la fois Ã cet Ã tat membre et Ã la CommunautÃ ©, qui lui notifient conjointement, dans un dÃ ©lai de trois mois aprÃ ¨s la rÃ ©ception de la demande, si l'Ã tat membre ou la CommunautÃ ©, ou l'Ã tat membre et la CommunautÃ © conjointement, se constituent parties au diffÃ ©rend. Ã dÃ ©faut d'une telle notification dans ledit dÃ ©lai, l'Ã tat membre et la CommunautÃ © sont rÃ ©putÃ ©s n'Ã ªtre qu'une seule et mÃ ªme partie au diffÃ ©rend pour l'application des dispositions rÃ ©gissant la constitution et la procÃ ©dure du tribunal arbitral. Il en est de mÃ ªme lorsque l'Ã tat membre et la CommunautÃ © se constituent conjointement parties au diffÃ ©rend. 3. Le tribunal arbitral fixera sa procÃ ©dure. Ses dÃ ©cisions seront prises Ã la majoritÃ © des voix. Sa sentence, qui sera basÃ ©e sur la prÃ ©sente convention, est dÃ ©finitive. 4. La procÃ ©dure de rÃ ¨glement des diffÃ ©rends ne s'applique pas aux diffÃ ©rends relatifs aux questions qui relÃ ¨vent de la compÃ ©tence de la CommunautÃ © europÃ ©enne ou qui concernent la dÃ ©finition de l'Ã ©tendue de cette compÃ ©tence, entre des parties qui sont membres de la CommunautÃ © europÃ ©enne ou entre ces membres et la CommunautÃ ©. DISPOSITIONS FINALES Article 37 Signature, ratification, acceptation, approbation 1. La prÃ ©sente convention est ouverte Ã la signature des Ã tats membres du Conseil de l'Europe et Ã celle de la CommunautÃ © europÃ ©enne. Elle sera soumise Ã ratification, acceptation ou approbation. Les instruments de ratification, d'acceptation ou d'approbation seront dÃ ©posÃ ©s auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe. 2. Aucun Ã tat partie Ã la convention europÃ ©enne sur la protection des animaux en transport international, ouverte Ã la signature Ã Paris le 13 dÃ ©cembre 1968, ne peut dÃ ©poser son instrument de ratification, d'acceptation ou d'approbation sans avoir auparavant dÃ ©noncÃ © ladite convention ou la dÃ ©noncer simultanÃ ©ment. 3. La prÃ ©sente convention entrera en vigueur six mois aprÃ ¨s la date Ã laquelle quatre Ã tats auront exprimÃ © leur consentement Ã Ã ªtre liÃ ©s par la prÃ ©sente convention, conformÃ ©ment aux dispositions des paragraphes prÃ ©cÃ ©dents. 4. Si, en application des deux paragraphes prÃ ©cÃ ©dents, la dÃ ©nonciation de la convention du 13 dÃ ©cembre 1968 ne devient pas effective au moment de l'entrÃ ©e en vigueur de la prÃ ©sente convention, un Ã tat contractant ou la CommunautÃ © europÃ ©enne peut, lors du dÃ ©pÃ ´t de son instrument de ratification, d'acceptation ou d'approbation, dÃ ©clarer qu'il continuera Ã appliquer la convention du 13 dÃ ©cembre 1968 jusqu'Ã l'entrÃ ©e en vigueur de la prÃ ©sente convention. 5. Pour tout Ã tat signataire ou pour la CommunautÃ © europÃ ©enne qui aura exprimÃ © ultÃ ©rieurement son consentement Ã Ã ªtre liÃ © par elle, la prÃ ©sente convention entrera en vigueur six mois aprÃ ¨s la date du dÃ ©pÃ ´t de son instrument de ratification, d'acceptation ou d'approbation. Article 38 AdhÃ ©sion d'Ã tats non membres 1. AprÃ ¨s l'entrÃ ©e en vigueur de la prÃ ©sente convention, le comitÃ © des ministres du Conseil de l'Europe pourra inviter tout Ã tat non membre du Conseil de l'Europe Ã adhÃ ©rer Ã la prÃ ©sente convention, par une dÃ ©cision prise Ã la majoritÃ © prÃ ©vue Ã l'article 20.d du statut du Conseil de l'Europe et Ã l'unanimitÃ © des reprÃ ©sentants des Ã tats contractants ayant le droit de siÃ ©ger au comitÃ © des ministres. 2. Pour tout Ã tat adhÃ ©rant, la prÃ ©sente convention entrera en vigueur six mois aprÃ ¨s le dÃ ©pÃ ´t de l'instrument d'adhÃ ©sion auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe. Article 39 Clause territoriale 1. Tout Ã tat ou la CommunautÃ © europÃ ©enne peut, au moment de la signature ou au moment du dÃ ©pÃ ´t de l'instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion, dÃ ©signer le ou les territoires auxquels s'appliquera la prÃ ©sente convention. 2. Tout Ã tat ou la CommunautÃ © europÃ ©enne peut Ã tout autre moment, par une dÃ ©claration adressÃ ©e au secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe, Ã ©tendre l'application de la prÃ ©sente convention Ã tout autre territoire dÃ ©signÃ © dans la dÃ ©claration. La prÃ ©sente convention entrera en vigueur Ã l'Ã ©gard de ce territoire six mois aprÃ ¨s la date de rÃ ©ception de la dÃ ©claration par le secrÃ ©taire gÃ ©nÃ ©ral. 3. Toute dÃ ©claration, faite en vertu des deux paragraphes prÃ ©cÃ ©dents en ce qui concerne un territoire dÃ ©signÃ © dans la dÃ ©claration, peut Ã ªtre retirÃ ©e par notification adressÃ ©e au secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe. Le retrait prendra effet six mois aprÃ ¨s la date de rÃ ©ception de la notification par le secrÃ ©taire gÃ ©nÃ ©ral. Article 40 DÃ ©nonciation 1. Toute partie peut, Ã tout moment, dÃ ©noncer la prÃ ©sente convention par notification adressÃ ©e au secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe. 2. Cette dÃ ©nonciation prendra effet six mois aprÃ ¨s la date de rÃ ©ception de la notification par le secrÃ ©taire gÃ ©nÃ ©ral. Article 41 Notifications Le secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe notifiera aux Ã tats membres du Conseil de l'Europe, Ã la CommunautÃ © europÃ ©enne et Ã tout Ã tat ayant adhÃ ©rÃ © ou ayant Ã ©tÃ © invitÃ © Ã adhÃ ©rer Ã la prÃ ©sente convention: a) toute signature; b) le dÃ ©pÃ ´t de tout instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion; c) toute date d'entrÃ ©e en vigueur de la prÃ ©sente convention, conformÃ ©ment aux articles 37 et 38; d) tout autre acte, notification ou communication ayant trait Ã la prÃ ©sente convention. En foi de quoi, les soussignÃ ©s, dÃ »ment autorisÃ ©s Ã cet effet, ont signÃ © la prÃ ©sente convention. Fait Ã [ ¦], le [ ¦], en franÃ §ais et en anglais, les deux textes faisant Ã ©galement foi, en un seul exemplaire qui sera dÃ ©posÃ © dans les archives du Conseil de l'Europe. Le secrÃ ©taire gÃ ©nÃ ©ral du Conseil de l'Europe en communiquera copie certifiÃ ©e conforme Ã chacun des Ã tats membres du Conseil de l'Europe, Ã la CommunautÃ © europÃ ©enne, ainsi qu'Ã tout Ã tat invitÃ © Ã adhÃ ©rer Ã la prÃ ©sente convention. RAPPORT EXPLICATIF (tel qu'adoptÃ © par le comitÃ © des ministres le 11 juin 2003) Le texte de ce rapport explicatif ne constitue pas un instrument d'interprÃ ©tation authentique du texte de la convention rÃ ©visÃ ©e, bien qu'il puisse faciliter la comprÃ ©hension des dispositions qui y sont contenues. La convention rÃ ©visÃ ©e sera ouverte Ã la signature Ã ChiÃ inau, en novembre 2003, Ã l'occasion de la 113e session du comitÃ © des ministres du Conseil de l'Europe. Introduction 1. Le 19 mars 1996, lors de la premiÃ ¨re rÃ ©union du groupe de travail pour la prÃ ©paration de leur troisiÃ ¨me consultation multilatÃ ©rale, les parties Ã la convention europÃ ©enne sur la protection des animaux en transport international (STE 65) ont reconnu que lexpÃ ©rience acquise et les rÃ ©sultats scientifiques obtenus depuis louverture Ã la signature de la convention permettaient denvisager une actualisation de ses dispositions et une clarification de leur libellÃ © afin den faciliter la mise en Ã uvre. La convention de 1968 2. La convention a Ã ©tÃ © Ã ©laborÃ ©e par un comitÃ © dexperts constituÃ © par le comitÃ © des ministres en 1965, en rÃ ©ponse Ã la recommandation 287 (1961) de lassemblÃ ©e consultative du Conseil de lEurope relative aux transports internationaux danimaux. Dans cette recommandation, lassemblÃ ©e consultative considÃ ©rant que le traitement humain des animaux constitue lune des caractÃ ©ristiques de la civilisation occidentale, mais que, mÃ ªme dans les Ã tats membres du Conseil de lEurope, les normes nÃ ©cessaires ne sont pas toujours observÃ ©es, a recommandÃ © au comitÃ © des ministres dÃ ©laborer une convention relative Ã la rÃ ©glementation des transports internationaux danimaux, fondÃ ©e sur le projet prÃ ©parÃ © par la FÃ ©dÃ ©ration mondiale pour la protection des animaux, et dinviter les Ã tats membres Ã signer et Ã ratifier cette convention, Ã ©tant entendu que celle-ci serait ouverte Ã ladhÃ ©sion dautres Ã tats avec le moins de formalitÃ ©s possible.. La convention a Ã ©tÃ © ouverte Ã la signature le 13 dÃ ©cembre 1968 et est entrÃ ©e en vigueur le 20 fÃ ©vrier 1970. La convention a Ã ©tÃ © rÃ ©visÃ ©e conformÃ ©ment aux dispositions du protocole additionnel (STE 103), entrÃ © en vigueur le 7 novembre 1989, afin de prÃ ©voir la signature de la CommunautÃ © Ã ©conomique europÃ ©enne. RÃ ©vision de la convention 3. La rÃ ©vision des dispositions de la convention de 1968 a Ã ©tÃ © effectuÃ ©e en tenant compte des recommandations du comitÃ © des ministres no R (87) 17 sur le transport des chevaux, R (88) 15 sur le transport des porcs, R (90) 1 sur le transport des bovins, R (90) 5 sur le transport des moutons et des chÃ ¨vres, et R (90) 6 sur le transport des volailles. 4. Des observateurs de la SociÃ ©tÃ © mondiale pour la protection des animaux (WSPA), de lAssociation du transport aÃ ©rien international (IATA), de lUnion europÃ ©enne des commerces du bÃ ©tail et de la viande (UECBV), qui avaient Ã ©tÃ © consultÃ ©s pour lÃ ©laboration de la convention initiale, ainsi que lAssociation pour le transport des animaux (AATA), la ConfÃ ©dÃ ©ration europÃ ©enne de lagriculture (CEA), la Commission Ã ©conomique pour lEurope (Nations unies), lEurogroup pour le bien-Ã ªtre animal et la FÃ ©dÃ ©ration vÃ ©tÃ ©rinaire europÃ ©enne (FVE), ont participÃ © aux travaux de rÃ ©vision de la convention. 5. La convention rÃ ©visÃ ©e tire la leÃ §on de trente annÃ ©es dexpÃ ©rience de mise en Ã uvre de la convention initiale et des rÃ ©sultats scientifiques obtenus pendant cette pÃ ©riode. Elle contient des dispositions destinÃ ©es Ã remÃ ©dier aux lacunes et faciliter la mise en application des principes de la convention. La convention rÃ ©visÃ ©e a Ã ©tÃ © conÃ §ue comme une convention cadre Ã ©tablissant les principes essentiels sappliquant Ã toutes les espÃ ¨ces. Elle prÃ ©voit des protocoles techniques dont la procÃ ©dure damendement est simplifiÃ ©e, facilitant ainsi leur actualisation Ã la lumiÃ ¨re des rÃ ©sultats scientifiques et de lexpÃ ©rience acquise. La convention rÃ ©visÃ ©e prÃ ©voit la dÃ ©nonciation de la convention initiale. Les parties ne sont donc pas liÃ ©es simultanÃ ©ment par des engagements contradictoires. 6. AprÃ ¨s examen et approbation par les parties Ã la convention europÃ ©enne sur la protection des animaux en transport international les 18, 19 et 20 juin 2002, le projet de convention rÃ ©visÃ ©e a Ã ©tÃ © soumis au comitÃ © des ministres qui la, Ã son tour, adoptÃ © lors de la 843e rÃ ©union des dÃ ©lÃ ©guÃ ©s des ministres, le 11 juin 2003. 7. La convention rÃ ©visÃ ©e sera ouverte Ã la signature des Ã tats membres et de la CommunautÃ © europÃ ©enne, Ã ChiÃ inau, en novembre 2003. ConsidÃ ©rations gÃ ©nÃ ©rales 1. Une grande proportion des animaux en transport international est destinÃ ©e Ã labattage dans le pays importateur. Pour ces animaux, les parties Ã la convention STE 65 rÃ ©unies en consultation multilatÃ ©rale (ci-aprÃ ¨s: les parties) ont reconnu que, pour des raisons de bien-Ã ªtre animal, la solution idÃ ©ale serait de limiter ce transport Ã la viande des animaux abattus, garantissant ainsi un abattage des animaux dans leur pays dorigine. 2. En raison de considÃ ©rations dordre pratique, les parties se sont concentrÃ ©es uniquement sur la prÃ ©cision des exigences de bien-Ã ªtre des principales espÃ ¨ces. Toutefois, elles ont estimÃ © que le traitement respectueux des animaux devait sappliquer Ã toutes les espÃ ¨ces animales. 3. Les parties nont pas Ã ©tabli des rÃ ¨gles dÃ ©taillÃ ©es pour tous les animaux visÃ ©s par la convention en raison des diffÃ ©rences de prÃ ©cautions Ã observer pour la protection des diverses espÃ ¨ces animales. 4. Les parties ont Ã ©tabli des rÃ ¨gles plus dÃ ©taillÃ ©es par type de transport plutÃ ´t que par espÃ ¨ce, car les conditions qui pourraient affecter le bien-Ã ªtre des animaux transportÃ ©s dÃ ©pendent en rÃ ¨gle gÃ ©nÃ ©rale du type de transport utilisÃ ©. 5. Les parties se sont limitÃ ©es Ã des questions portant directement sur les exigences de la protection des animaux en transport international. Elles ont reconnu que ces dispositions sont en gÃ ©nÃ ©ral aussi pertinentes pour le transport Ã lintÃ ©rieur du territoire d'une partie contractante. 6. Les parties ont estimÃ © que les considÃ ©rations sur la responsabilitÃ © civile dÃ ©coulant des rÃ ¨gles de la convention rÃ ©visÃ ©e ne relÃ ¨vent pas de leur compÃ ©tence. 7. Les parties ont soulignÃ © que les dispositions de la convention rÃ ©visÃ ©e ne portent pas atteinte aux rÃ ©glementations sanitaires et vÃ ©tÃ ©rinaires des parties. BREFS COMMENTAIRES DE CERTAINES DISPOSITIONS DE LA CONVENTION RÃ VISÃ E Titre Le mot protection apparaissant dans le titre, il na pas Ã ©tÃ © jugÃ © nÃ ©cessaire de prÃ ©ciser que les animaux visÃ ©s sont des animaux vivants. Lexpression transport international a Ã ©tÃ © prÃ ©fÃ ©rÃ ©e Ã lexpression transit qui, dans plusieurs langues ne sapplique quÃ la traversÃ ©e dun ou de plusieurs pays intermÃ ©diaires et, pour cette raison, pourrait causer des difficultÃ ©s de traduction. Article 1 DÃ ©finitions Paragraphe 1 Il est entendu que la convention sapplique dans le cas dun transport entre un Ã tat membre de la CommunautÃ © europÃ ©enne et un Ã tat non-membre de la CommunautÃ © europÃ ©enne ainsi que dans celui dun transport entre Ã tats membres de la CommunautÃ © europÃ ©enne transitant par un Ã tat non-membre de la CommunautÃ © europÃ ©enne. Paragraphes 3 et 4 Ces dÃ ©finitions ne prÃ ©jugent en rien des dispositions en matiÃ ¨re de droit civil ou pÃ ©nal en vigueur au niveau national. Paragraphe 6 Il est entendu quil peut sagir dun transport Ã des fins commerciales ou non-commerciales. Article 2 EspÃ ¨ces Il est entendu que le transport international des animaux de cirque entre dans le champ dapplication de la convention rÃ ©visÃ ©e. Paragraphe 1 La convention sapplique Ã tous les animaux vertÃ ©brÃ ©s. Toutefois, certaines dispositions peuvent Ã ªtre inapplicables pour certaines espÃ ¨ces en raison de leurs caractÃ ©ristiques biologiques. Par exemple, la disposition de larticle 21 de la convention concernant les femelles en lactation, ne sapplique pas aux volailles, et les dispositions de larticle 16 de la convention concernant les planchers et litiÃ ¨re ne sappliquent pas aux poissons. Paragraphe 2, point b) Pour les besoins de cette convention, on entend par animal de compagnie tout animal dÃ ©tenu ou destinÃ © Ã Ã ªtre dÃ ©tenu par lhomme, notamment dans son foyer, pour son agrÃ ©ment et en tant que compagnon. Pour les besoins de cette convention, les chevaux ne sont pas considÃ ©rÃ ©s comme des animaux de compagnie. Pour les besoins de cette convention, on entend par accompagnent, accessible Ã son propriÃ ©taire et sous le contrÃ ´le de ce dernier. Ce paragraphe concerne essentiellement les chiens et les chats. Les parties ont souhaitÃ © cependant attirer lattention sur le transport danimaux dÃ ©crits comme animaux de compagnie alors quils sont transportÃ ©s Ã des fins commerciales. Article 3 Application de la convention Paragraphe 2 Lobjectif de cette disposition est dassurer lexistence dun systÃ ¨me de formation appropriÃ ©, chaque partie restant libre de la mÃ ©thode choisie pour sa mise en place. Il est convenu que bien que la formation sadresse initialement aux convoyeurs, elle devrait concerner toutes les personnes impliquÃ ©es dans le transport danimaux. Il est entendu que la formation est un processus continu qui sapplique donc au nouveau personnel comme au personnel expÃ ©rimentÃ ©. Paragraphe 3 Tout en reconnaissant que la convention rÃ ©visÃ ©e ne sapplique quau transport international danimaux, les parties ont considÃ ©rÃ © que les dispositions de la convention rÃ ©visÃ ©e ont pour but la protection du bien-Ã ªtre des animaux au cours du transport. En consÃ ©quence, elles ont reconnu leur pertinence Ã ©galement dans le cas de transports Ã lintÃ ©rieur du territoire d'une partie contractante. Article 4 Dispositions principales de la convention Paragraphe 3 Les points de contrÃ ´le peuvent Ã ªtre une frontiÃ ¨re ou tout autre endroit oÃ ¹ un contrÃ ´le est effectuÃ ©. Cela comprend, par exemple, les contrÃ ´les ponctuels effectuÃ ©s sur les animaux ou le vÃ ©hicule pendant le transport. Paragraphe 5 Les grÃ ¨ves et autres circonstances analogues peuvent affecter le bien-Ã ªtre des animaux transportÃ ©s; cest pourquoi les parties ont jugÃ © opportun de mentionner, dans la convention rÃ ©visÃ ©e, la nÃ ©cessitÃ © de protÃ ©ger autant que possible ces animaux dans ce cas. Elles nont pas jugÃ © utile dindiquer la maniÃ ¨re de procÃ ©der, mais se sont contentÃ ©es de rappeler les principes de la convention rÃ ©visÃ ©e. Article 5 Autorisation des transporteurs Paragraphe 1 Pour les besoins de la prÃ ©sente convention, les transports Ã des fins commerciales ne sont pas limitÃ ©s Ã ceux faisant lobjet dun Ã ©change immÃ ©diat dargent, de biens ou de services. Ainsi sont inclus les transports impliquant directement, indirectement ou ayant pour but un gain financier. Un Ã ©leveur transportant ses propres animaux vers un abattoir dans son propre vÃ ©hicule est ainsi considÃ ©rÃ © comme transportant les animaux Ã des fins commerciales. En outre, le transport de chevaux Ã ©levÃ ©s pour le sport ou la reproduction, vers une compÃ ©tition, un spectacle ou une exposition nimpliquant pas nÃ ©cessairement un gain financier mais pouvant accroÃ ®tre la valeur des chevaux, est Ã ©galement considÃ ©rÃ © comme un transport Ã des fins commerciales. Article 6 Conception et construction Paragraphe 2 Il est entendu quaux fins de cette convention, le terme volailles ne sapplique pas aux ratites. Pour les volailles, la position debout nest pas recommandÃ ©e, les animaux risquant de tomber les uns sur les autres lors du transport, avec pour consÃ ©quences dautres problÃ ¨mes de bien-Ã ªtre. Article 7 Planification Paragraphe 7 Cette tÃ ¢che de la personne responsable du transport est particuliÃ ¨rement importante lorsque les animaux changent de moyen de transport au cours du voyage. Elle est Ã ©galement importante lorsque les animaux sont dÃ ©chargÃ ©s et plus tard rechargÃ ©s au cours du mÃ ªme transport, par exemple aux points darrÃ ªts, et lorsque la responsabilitÃ © de leur bien-Ã ªtre change dune personne Ã une autre. Article 8 Convoyeurs Paragraphes 1 et 2 Si le chauffeur assure les fonctions de convoyeur, il doit avoir suivi une formation spÃ ©cifique et appropriÃ ©e ou bÃ ©nÃ ©ficier dune expÃ ©rience pratique Ã ©quivalente. Le terme spÃ ©cifique indique que la formation doit Ã ªtre adaptÃ ©e Ã lespÃ ¨ce transportÃ ©e et au moyen de transport. Les parties ont souhaitÃ © que dans un avenir proche, toutes les personnes auxquelles il est fait rÃ ©fÃ ©rence dans cet article, aient bÃ ©nÃ ©ficiÃ © dune formation et quainsi, il ne soit plus possible de se baser uniquement sur une expÃ ©rience pratique. Paragraphe 3 MÃ ªme en labsence dun convoyeur, en accord avec larticle 7, paragraphe 7, une personne ayant la responsabilitÃ © du bien-Ã ªtre des animaux doit toujours Ã ªtre dÃ ©signÃ ©e Ã tout moment pendant le transport. Article 9 Aptitude au transport Paragraphe 2, point b) Lexpression Ã des fins de recherches expÃ ©rimentales ou Ã dautres fins scientifiques est Ã dÃ ©finir en accord avec la convention europÃ ©enne sur la protection des animaux vertÃ ©brÃ ©s utilisÃ ©s Ã des fins expÃ ©rimentales ou Ã dautres fins scientifiques (STE 123). Paragraphe 2, point c) Il est entendu par traitement durgence, un traitement vÃ ©tÃ ©rinaire devant Ã ªtre effectuÃ © dans une clinique ou un hÃ ´pital. Article 10 Inspection/Certificat Paragraphe 2 Il est entendu que le certificat sanitaire habituellement dÃ ©livrÃ © par le vÃ ©tÃ ©rinaire autorisÃ © sera suffisant Ã condition que toutes les indications prÃ ©vues par la disposition de ce paragraphe y soient portÃ ©es. Il est prÃ ©fÃ ©rable de nutiliser quun seul document. Paragraphe 3 Les deux premiers paragraphes de cet article Ã ©tablissent les dispositions normalement applicables. Toutefois, les parties ont reconnu quen certaines circonstances, ces dispositions ne devaient pas Ã ªtre appliquÃ ©es en vertu des arrangements particuliers conclus entre des parties. Lintention est que cette facultÃ © soit utilisÃ ©e Ã condition quil nen rÃ ©sulte aucun prÃ ©judice pour les animaux. Cette facultÃ © peut Ã ªtre accordÃ ©e, par exemple pour les chevaux de compÃ ©tition. Article 13 Ã quipement et procÃ ©dures Paragraphe 1 Le chargement nest pas uniquement celui effectuÃ © au point de dÃ ©part, mais Ã ©galement tout chargement en cours de transport. Le dÃ ©chargement nest pas uniquement celui effectuÃ © Ã larrivÃ ©e Ã destination, mais Ã ©galement tout dÃ ©chargement en cours de transport. Lexpression rampe conÃ §ue de maniÃ ¨re appropriÃ ©e couvre Ã ©galement la largeur qui doit Ã ªtre appropriÃ ©e pour lespÃ ¨ce chargÃ ©e ou dÃ ©chargÃ ©e. Paragraphe 2 Au moment de lÃ ©laboration de la convention, les parties ont estimÃ © que les lattes transversales prÃ ©sentaient les meilleurs avantages du point de vue du bien-Ã ªtre animal. Cependant, elles ont souhaitÃ © laisser la possibilitÃ © de dÃ ©velopper de nouveaux systÃ ¨mes Ã ©quivalents. Article 14 Traitement des animaux Paragraphe 3 Cette disposition nexclut pas la possibilitÃ © de mener un animal sans force excessive au moyen dune corde ou dun licol. Article 15 SÃ ©paration Paragraphe 1 La disposition concernant les espÃ ¨ces hostiles entre elles, tient compte de la nÃ ©cessitÃ © dempÃ ªcher ces animaux de se voir, de sentendre ou de se sentir. Article 17 Espace disponible (surface au sol et hauteur) Paragraphe 1 (voir Ã ©galement commentaire relatif Ã larticle 6, paragraphe 2) Il est prÃ ©vu de dÃ ©finir les normes despace minimal, pour certaines espÃ ¨ces, dans un protocole technique qui sera adoptÃ © en accord avec larticle 34 de la convention. Article 18 Attache des animaux Dune faÃ §on gÃ ©nÃ ©rale, les conditions de transport devraient Ã ªtre telles quil ne soit pas nÃ ©cessaire dattacher les animaux. Toutefois, il est acceptÃ © que, dans certaines circonstances, il puisse Ã ªtre nÃ ©cessaire dattacher les animaux. Article 20 Abreuvement, alimentation et repos Les parties ont reconnu que les animaux devaient Ã ªtre abreuvÃ ©s et alimentÃ ©s en fonction de leur espÃ ¨ce et de leur Ã ¢ge. En outre, les jeunes animaux ont besoin dÃ ªtre alimentÃ ©s et surtout abreuvÃ ©s plus frÃ ©quemment. Il est prÃ ©vu de fixer des intervalles de temps maximaux pour certaines espÃ ¨ces dans un protocole technique qui sera adoptÃ © en accord avec larticle 34 de la convention. Article 21 Femelles en lactation Cette disposition reconnaÃ ®t les difficultÃ ©s pratiques importantes que prÃ ©sente la traite des femelles en lactation, pendant le transport. Article 24 Soins pendant le transport Les parties ont reconnu que mÃ ªme dans le cas de transport scellÃ © pour des raisons sanitaires ou de douane, les animaux devaient Ã ªtre inspectÃ ©s, abreuvÃ ©s et alimentÃ ©s. Article 25 Traitement des urgences/accidents de transport Par premiers soins on entend, des soins appropriÃ ©s administrÃ ©s avec compÃ ©tence. La disposition prÃ ©voyant que les animaux soient mis Ã mort en leur Ã ©vitant toute souffrance supplÃ ©mentaire signifie que si la personne prÃ ©sente en charge du bien-Ã ªtre des animaux nest pas compÃ ©tente pour mettre Ã mort un animal de lespÃ ¨ce concernÃ ©e, elle doit alors trouver une personne compÃ ©tente pour cela le plus rapidement possible sil devient nÃ ©cessaire de tuer un animal au cours du transport. Article 27 Dispositions spÃ ©ciales concernant le transport par route Paragraphe 4 Cet examen des animaux peut Ã ªtre effectuÃ © Ã chaque repos ou changement de conducteur. Article 28 Dispositions spÃ ©ciales concernant le transport par eau Paragraphe 1 La responsabilitÃ © des parties est dassurer, quel que soit le pays oÃ ¹ le bateau est enregistrÃ ©, que linspection ait lieu. Paragraphe 14 Les parties considÃ ¨rent que cette disposition doit Ã ªtre respectÃ ©e en tout Ã ©tat de cause, mais quil est possible dans bien des cas de sy conformer en prÃ ©voyant un box individuel supplÃ ©mentaire. Article 29 Dispositions spÃ ©ciales concernant le transport effectuÃ © par des wagons ou vÃ ©hicules routiers chargÃ ©s sur des navires transrouliers Paragraphe 6 Les aliments peuvent se trouver soit sur le navire soit dans le camion ou le wagon selon laccord Ã ©tabli entre la compagnie maritime et le transporteur routier ou ferroviaire. Paragraphes 6 et 7 La personne responsable du transport des animaux doit assurer que les arrangements auxquels il est fait rÃ ©fÃ ©rence dans ces paragraphes sont effectuÃ ©s. Article 30 Dispositions concernant le transport par air Paragraphe 1 Les parties ont reconnu quil nÃ ©tait pas nÃ ©cessaire de disposer dun Ã ©quipement permanent sophistiquÃ © pour mesurer dans chaque avion en fonction des besoins de lespÃ ¨ce transportÃ ©e, les donnÃ ©es relatives Ã la circulation et qualitÃ © de lair, Ã la tempÃ ©rature et Ã la pression. Paragraphe 2 On entend par commandant de bord la personne dÃ ©signÃ ©e comme ayant lautoritÃ © et la responsabilitÃ © dassurer la sÃ ©curitÃ © de lavion et des personnes, des biens et des animaux vivants Ã bord. Article 36 RÃ ¨glement des diffÃ ©rends Paragraphe 1 Le choix ou la dÃ ©signation des autoritÃ ©s compÃ ©tentes relÃ ¨ve de la compÃ ©tence de chaque partie concernÃ ©e. Articles 37 Ã 41 Ces dispositions sont en accord avec les dispositions standard correspondantes dautres conventions europÃ ©ennes. Les dispositions finales de cette convention suivent le modÃ ¨le de clauses finales pour les conventions et accords conclus au sein du Conseil de l'Europe, tel qu'adoptÃ © par le comitÃ © des ministres.